Exhibit 10.3

INDUSTRIAL LEASE

BETWEEN

Temescal, L.P., a California limited partnership,

and Contra Costa Industrial Park, Ltd., a California limited partnership

as Landlord

and

Powerlight Corporation,

A California corporation

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Summary of Industrial Lease Information

   1

1.

   Lease of Premises    3

2.

   Lease of Term    3

3.

   Use and Condition of Premises    4

4.

   Contstruction    6

5.

   Rent    6

6.

   Security Deposit    7

7.

   Hazardous Materials    8

8.

   Common Areas    9

9.

   Operating Expenses    10

10.

   Repairs and Maintenance    12

11.

   Alterations and Additions    13

12.

   Utilities    14

13.

   Liens    14

14.

   Landlord’s Access and Easements    15

15.

   Indemnity; Exemption of Landlord from Liability    15

16.

   Insurance    16

17.

   Damage or Destruction    17

18.

   Condemnation    18

19.

   Assignment and Subletting    18

20.

   Surrender of the Leased Premises    20

21.

   Default; Remedies    20

22.

   Intentionally Deleted    22

23.

   Additional Provisions    22    Exhibit A    28    Exhibit B    29    Exhibit
C    30    Exhibit D    32



--------------------------------------------------------------------------------

Summary of Industrial Lease Information

 

Effective Date:    May 12, 1999.

 

Section 1

   Leased Premises:    A portion of the real property located at 815 Heintz
Street, Berkeley, CA, , as designated on Exhibit A-1. Tenant may use the roof
over the Lease Premises, subject to the conditions set forth on Exhibit A. A
crane is located within the Leased Premises, which crane shall not be a part of
this Lease unless so designated by Tenant as set forth in Exhibit D attached
hereto.

 

Non-Exclusive Parking Places:

  

 

Sixteen, plus that certain parking described in Exhibit A.

 

Section 1

   Rentable Area of Premises:    Approximately 16,830 square feet.

 

Section 2

   Commencement Date:    Thirty (30) days following the date on which this Lease
is executed by Landlord and Tenant.

 

Termination Date:

  

 

Five Years thereafter, with One (1) Option to Extend the Term for an additional
Sixty (60) months.

 

Section 3

   Use    Office, Warehousing and light manufacturing of solar system products
and related business use permitted by law.

 

Section 5

   Monthly Base Rent:    Seven Thousand Two Hundred Thirty-Six and 90/100
($7236.90) (1st month’s rent payable in advance).

 

Base Year:

  

 

1999 (for Property Taxes and Insurance).

 

Section 6

   Security Deposit:    Ten Thousand Eight Hundred Fifty four and 00/100
($10,854.00)

 

Section 9

  

Tenant’s Share of Project

Operating Expenses:

   Nine and 67/100 percent (9.67%) of Project Operating Expenses and Escalation
Rent, amount to be estimated and provided to Tenant by Landlord.

[SUMMARY CONTINUES]

 

1



--------------------------------------------------------------------------------

Section 23.19   

 

Notices:

  

 

Landlord:

  

 

Temescal, L.P., a California limited partnership, and Contra Costa Industrial
Park, Ltd., a California limited partnership.

     

 

Address:

  

c/o the Voit Companies

        

505 14th Street, Suite 460

        

Oakland, CA 94612

     

Telephone:

  

(510) 251-1966

 

Tenant:

  

 

Powerlight Corporation, a                      corporation

     

Address:

  

To the Leased Premises

The foregoing Summary of Industrial Lease Information is intended to set forth
certain terms of the agreement between Landlord and Tenant. In the event of any
conflict between any information shown on this Summary and the Lease, the latter
shall control.

 

TD

  

MZ

INITIALS (Tenant)

   INITIALS (Landlord)

 

2



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

This Industrial Lease (this “Lease”) is entered into as of the Effective Date as
set forth in Summary of Industrial Lease Information (the “Summary”) by and
between Temescal, L.P., a California limited partnership, and Contra Costa
Industrial Park, Ltd., a California limited partnership (“Landlord”) and the
tenant as identified in the Summary and as reflected on the signature block at
the end of this Lease (“Tenant”).

RECITALS

A. Landlord desires to lease to Tenant and Tenant desires to lease from Landlord
the premises located at Berkeley, CA (the “Leased Premises”), designated in the
Summary and consisting of the approximately square footage as set forth in the
Summary, which for reference purposes only is designated on the map attached to
this Lease as Exhibit A and incorporated by reference.

B. The Leased Premises are located in the building at the street address
identified in the Summary (the “Building”), which together with certain common
areas and other buildings constitute the Temescal Business Center (the
“Project).

NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

 

  1. Lease of Premises.

Landlord leases to Tenant and Tenant leases from Landlord the Leased Premises
for the term, at the rental and upon all other terms, covenants, and conditions
in this Lease. For purposes of this Lease, Landlord and Tenant agree that the
rentable area of the Leased Premises (the “Rentable Area of the Premises”) is as
stated on the Summary.

Tenant shall have the non-exclusive right to use the number of parking spaces as
set forth in the Summary in the parking area located in the Project in common
with the other tenants of the Project. Landlord reserves the right to alter or
modify, on a nondiscriminatory basis, from time to time the location and
arrangement of parking spaces in the Project Tenant and its officers, agents,
employees, customers, and invitees shall park their motor vehicles only in areas
designated by Landlord for that purpose from time to time. Tenant shall not at
any time park or permit the parking of motor vehicles, belonging to it or to
others, so as to interfere with the pedestrian sidewalks, or roadways, or in any
portion of the Common Area not designated by Landlord for such use by Tenant. In
no event may any automobiles not in active use and/or displaying current
registration tags be stored at the Project and the storage, dismantling, or
repairing of vehicles or any materials in the parking area is not permitted.
Vehicles shall not be placed on blocks or otherwise made immobile or unsightly,
such determination to be at the sole discretion of Landlord. If any vehicle of
Tenant or any of its authorized representatives is parking in any part of the
Project other than the specified parking spaces or areas. Tenant hereby
authorizes Landlord to engage a towing service to remove such vehicle at
Tenant’s expense. Within ten (10) days after request from Landlord, Tenant shall
furnish to Landlord a list of the license numbers assigned to its motor
vehicles, and those of its officers, agents and employees.

Tenant shall additionally have ingress and egress rights for loading and
unloading purposes at the front loading doors depicted on Exhibit A.

 

  2. Lease Term.

2.1 Term. The term of this Lease (the “Term”) shall commence on the date set
forth in the Summary (the “Commencement Date”). The Term of this Lease shall end
the date as set forth in the Summary (the “Termination Date”), unless sooner
terminated pursuant to any provision hereof.

2.2 Early Possession. If Tenant occupies the Leased Premises prior to the
Commencement Date, such occupancy shall be subjected to all provisions of this
Lease. However, such occupancy shall not advance the Termination Date. Tenant
shall not be required to pay rent or other charges if it occupies before the
Commencement Date. Landlord shall use its best efforts to permit Tenant to
occupy as soon as possible after the current tenant vacates the Leased Premises.

 

3



--------------------------------------------------------------------------------

2.3 Delay in Possession. If Landlord fails to deliver possession of the Leased
Premises to Tenant by the Commencement Date, Landlord shall not be liable for
any damages resulting from that failure, nor shall that failure cause a
termination of this Lease or Tenant’s obligations under this Lease, except as
otherwise permitted under this Section, nor shall that failure extend the term
of this Lease. If Landlord has not delivered possession of the Leased Premises
to Tenant within sixty (60) days after the Commencement Date, Tenant may,
however, cancel this Lease, by written notice provided to and received by
Landlord within ten (10) days after the end of the sixty (60) day period; in
that case, the parties shall be discharged from all obligations under this
Lease, provided, however, that if the written notice of Tenant is not received
by Landlord within that ten (10) day period, Tenant shall have no further right
to terminate this Lease. If cither party cancels as herein above provided,
landlord shall return any monies previously deposited by tenant and the parties
shall be discharged from all obligations herein after.

2.4 Acknowledgment of Commencement Date. In the event the Lease Commencement
Date of the term of the Lease is delayed beyond the sixty (60) days described in
preceding section, then Landlord and Tenant shall execute a written
acknowledgment of the dates of commencement and termination of the Lease and
shall attach it to the Lease as an Exhibit.

2.5 Option to Extend.

Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant that number of options as set forth in the Summary, to extend the Term of
this Lease on the same terms, conditions and provisions as contained in this
Lease, except as otherwise provided herein. Each Option Period shall commence on
the day following the end of the Term then in effect (the “Option Period
Commencement Date”) and end on the last day of the period of such extension as
set forth in the Summary.

(a) The option to extend shall be exercisable by written notice from Tenant to
Landlord of Tenant’s intent to exercise its election for said option and must be
given not later than the date which is six (6) months prior to, the Option
Period Commencement Date. If Tenant fails to timely give notice of its intent to
exercise the applicable option, said option shall thereupon expire.

(b) Monthly Base Rent payable as of the commencement of each Option Period (each
an “Extension Commencement Date”) with respect to the Leased Premises shall be
one hundred and three percent (103%) of the Monthly Base Rent payable for the
month immediately preceding such commencement. Thereafter, the Monthly Base Rent
shall be adjusted annually on each anniversary of the Extension Commencement
Date (the “Adjustment Date”) to an amount equal to one hundred and three percent
(103%) of the Monthly Base Rent payable for the month immediately preceding such
Adjustment Date.

(c) Tenant shall not have any option to extend the Term of this Lease beyond the
expiration of the Option Period(s).

 

  3. Use and Condition of Premises.

3.1 Use of Premises.

(a) The Leased Premises shall be used for the use as set forth in the Summary or
as otherwise approved by Landlord in writing and for no other purpose. Tenant
shall not do or permit any act that could:

(i) cause any structural damage to the Project, or

(ii) cause damage to any part of the Building, except to the extent reasonably
necessary for the installation of Trade Fixtures (as defined below), equipment,
machinery, or the construction of alterations as permitted under this Lease or
as approved in writing in advance by Landlord.

(b) Tenant shall not operate or permit the operation of any equipment or
machinery on the Project that could:

(i) materially damage the Project,

 

4



--------------------------------------------------------------------------------

(ii) impair the efficient operation of the Building’s heating, ventilation, or
air conditioning system.

(iii) block or otherwise impede the operation of the Building’s sprinkler
system,

(iv) overload or otherwise place an undue strain on the Building’s electrical
and mechanical systems, or

(v) damage, overload, or corrode the Building’s sanitary sewer system.

(c) Tenant shall not install or attach anything in the Building in excess of the
load limits established for the Building. Tenant shall contain and dispose of
all dust, fumes, or waste products generated by Tenant’s use of the Leased
Premises so as to avoid:

(i) unreasonable fire or health hazards,

(ii) damage to the Project, or

(iii) any violation of any Law.

(d) Except as may be approved by Landlord in advance and in writing, Tenant
shall not change the exterior of the Building or install any equipment,
machinery, or antennas on or make any penetrations of the exterior or roof of
the Building. Tenant has the right, with Landlords approval to place signs and
architectural elements identifying its place of business, including entry
awning, signs on walls, canopy over entry, and flags. Tenant shall not commit
any waste in or around the Project and shall keep the Leased Premises in a neat,
clean, attractive and orderly condition, free of any nuisances. Tenant may
conduct on any portion of the Leased Premises any sale in connection with its
business operations.

3.2. Compliance with Law.

(a) Tenant shall, at Tenant’s expense, comply with all applicable statutes,
ordinances, rules, regulations, orders, covenants and restrictions of record and
requirements of any fire insurance underwriters or rating bureaus, including,
but not limited to, the Americans with Disabilities Act, now in effect or which
may hereafter come into effect, whether or not they reflect a change in policy
from that now existing, during the Term or any part of the Term hereof, relating
in any manner to the Leased Premises and the occupation and use by Tenant of the
Leased Premises and of the Common Areas. Tenant shall not use or permit the use
of the Leased Premises or the Common Areas in any manner that will tend to
create waste or a nuisance or shall tend to disturb other occupants of the
Project. The judgment of any court of competent jurisdiction or the admission of
Tenant in any action against Tenant, whether Landlord is a party thereto or not,
that Tenant has violated any law, statute, ordinance, or governmental rule,
regulation or requirement, shall be conclusive of the fact as between Landlord
and Tenant. Landlord warrants that as of the date possession of the Leased
Premises is delivered to Tenant that the Leased Premises (including building
systems) complies with applicable laws.

(b) Tenant shall at all times keep the Leased Premises and Common Areas free of
Hazardous Materials (as defined below). Tenant shall not use, generate,
manufacture, store, release, or dispose of Hazardous Materials in, on, or about
the Leased Premises (except as defined in Section 7 (b) of this lease) or the
Common Areas. “Hazardous Materials” shall include, but not be limited to,
substances defined as “hazardous substances,” “hazardous materials,” or “toxic
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 USCS §§ 9601, et seq.; the Hazardous
Materials Transportation Act, 49 USCS §§ 1801 et seq.; the Resource Conservation
and Recovery Act, 42 USCS §§ 6901, et seq.; and those substances defined as
“hazardous wastes” in Section 25117 of the California Health & Safety Code or as
“hazardous substances” in § 25316 of the California Health & Safety Code; and in
the regulations adopted and publications promulgated pursuant to said laws.

3.3. Condition of Premises.

(a) Tenant acknowledges that Tenant is leasing the Leased Premises on an “as is”
basis, and Tenant and Landlord agree that the Leased Premises (inclusive of
building systems) will be delivered “broom clean” and in good and sanitary
order, condition and repair.

(b) Tenant hereby accepts the Leased Premises in their agreed upon condition
subject to all applicable zoning, municipal, county and state laws, ordinances
and regulations governing and regulating the use of the Leased Premises, and any
covenants or restrictions of record, and accepts this Lease subject thereto and
to all matters disclosed thereby and by any exhibits attached hereto. Tenant
acknowledges that neither Landlord nor Landlord’s agent has made any
representation or warranty as to the present or future suitability of the Leased
Premises for the conduct of

 

5



--------------------------------------------------------------------------------

Tenant’s business, the suitability thereof for the conduct of Tenant’s business,
the utility services provided to the Leased Premises or the distribution of
those utility services within the Leased Premises. Landlord has not agreed to
undertake any modification, alteration or improvement to the Leased Premises
except as specifically provided in this Lease.

(c) Tenant shall not overload the floor of the Leased Premises. Landlord shall
have the right to prescribe the weight, size and position of all safes and other
heavy equipment brought into the Leased Premises or Project, the times and
manner of moving the same in or out of the Leased Premises or Project, and all
such moving must be done under the supervision of Landlord. Safes or other heavy
equipment shall, if considered necessary by Landlord, stand on a platform of
such thickness as is necessary to properly distribute the weight. Landlord
reserves the right to require Tenant to secure the written recommendations of a
qualified structural engineer as to the safe installation of such property or
equipment. Landlord shall not be responsible for loss of or damage to any such
property from any cause, and all damage done to the Leased Premises or Project
by moving or maintaining any such property shall be immediately repaired at the
expense of Tenant.

 

  4. Construction.

The obligations of Landlord and Tenant to perform work, supply labor and
materials and prepare the Leased Premises for occupancy are set forth in detail
in Exhibit B. Landlord and Tenant shall expend all funds and do all acts
required of them in Exhibit B and shall have the work performed promptly and
diligently and in a first-class, workmanlike manner. If Landlord is obligated
hereunder to perform construction or remodeling work, then possession shall not
be deemed tendered and the term of this Lease shall not commence until the first
to occur of the following: (a) three (3) days after written notice by Landlord
that Landlord’s construction work has been completed; (b) upon the Tenant’s
opening for business within the Leased Premises or (c) the Commencement Date
written in the Summary.

 

  5. Rent.

5.1. Base Rent. Tenant agrees to pay to Landlord as base rent, without notice or
demand, the sum set forth in the Summary as Monthly Base Rent (“Monthly Base
Rent”) increased by (i) Tenant’s Share of the total dollar increase, if any, in
Property Taxes (as defined in §9) and Insurance (as defined in §16.2) paid or
incurred by Landlord in that year over the Base Year (the Property Taxes and
Insurance, collectively, the “Escalation Rent”) and (ii) Tenant’s Share of
Project Operating Expenses (as defined in §9) in advance, on or before the first
day of each and every successive calendar month during the Term hereof. Tenant’s
obligation to pay rent shall commence on the Commencement Date. The Monthly Base
Rent shall be paid to Landlord without deduction or offset, in lawful money of
the United States of America and at the Landlord’s address as designated in the
Summary, or such place as Landlord may from time to time designate in writing.
Monthly Base Rent for any period which is for less than one (1) month shall be a
prorated portion of the monthly installment herein based upon a thirty (30) day
month, except that Tenant shall pay, at the time of execution hereof, a full (30
day) Monthly Base Rent for the first 30 days of the Term and, as appropriate,
the Monthly Base Rent for the next, succeeding month shall be prorated and paid
at the beginning of such month. Landlord is not be required to send monthly
statements, invoices or billings of any kind as a condition to Tenant paying any
Rent due under this Lease.

5.2 Rent Adjustments. The Monthly Base Rent shall be adjusted for the then
remaining portion of the initial Term of this Lease as of the first and each
anniversary date(s) of the Commencement Date. Each such anniversary date is
hereunder referred to as an “Adjustment Date.” The Monthly Base Rent shall be
adjusted as of each Adjustment Date to an amount equal to one hundred and three
percent (103%) of the Monthly Base Rent payable for the month immediately
preceding such Adjustment Date.

5.3 Returned Checks. In the event a check from Tenant to Landlord is returned
for non-payment of funds, Tenant shall replace said check with only the
following: (a) cashier’s check, (b) cash, or (c) certified money order. In
addition, Landlord shall assess a returned check handling fee of $25.00 for the
first, $35.00 for the second and $45.00 for each successive occurrence. The
returned check fee shall be tendered with the replacement payment. Said returned
check handling fee shall in no way void Landlord’s right to assess and collect
late charges. The third check rejection shall require payment by money order.

5.4 Date of Receipt of Tenant’s Payment. The date of delivery of payment to
Landlord shall be considered the bona fide date of receipt of payment. The date
of postmark, posting date, or mailing machine date shall not be considered date
of payment. Tenant accepts full responsibility for delivery of payments to
Landlord.

 

6



--------------------------------------------------------------------------------

5.5 Additional Rent. Tenant shall pay, as additional rent, all sums of money or
charges required to be paid by Tenant under this Lease in addition to the
Monthly Base Rent, Escalation Rent and late charges, all of which are agreed by
the parties hereto to be considered “Additional Rent.” If such amounts or
charges are not paid at the time provided in this Lease, they shall nevertheless
be collectible as Additional Rent with the next installment of Monthly Base Rent
thereafter falling due, but nothing contained in this Lease shall be deemed to
suspend or delay the payment of any amount of money or charge at the time the
same becomes due and payable under this Lease or limit any other remedy of
Landlord.

5.6 Escalation Rent/Operating Expenses Estimation and Accounting. Escalation
Rent and Operating Expenses shall be paid monthly on an estimated basis, with
subsequent annual statement, in accordance with the following procedures:

(a) Escalation Rent. No later than forty-five (45) days prior to the end of the
Base Year set forth in the summary and no later than forty-five (45) days prior
to the end of each subsequent calendar year, or as soon after that time as
practicable. Landlord shall give Tenant notice of Landlord’s estimate of any
Escalation Rent due under this Section for the ensuing calendar Lease year. On
or before the first day of each month during the ensuing calendar year. Tenant
shall pay to Landlord one-twelfth (l/12th) of the estimated Escalation Rent. If
Landlord fails to give notice as required in this Section, Tenant shall continue
to pay on the basis of the prior year’s estimate until the month after that
notice is given. If at any time it appears to Landlord that the Escalation Rent
for the current calendar year will vary from the estimate by more than five
percent (5%), Landlord shall, by notice to Tenant, revise the estimate for that
year, and subsequent payments by Tenant for that year shall be based on the
revised estimate.

(b) Operating Expenses. Operating Expenses (as defined in §9) shall initially be
estimated by Landlord based upon reasonably anticipated costs, and shall be the
sum as set forth in the Summary. Thereafter, Landlord may upon fifteen (15) days
written notice to Tenant, adjust this estimate quarterly.

(c) Annual Statement. Within ninety (90) days after the close of each calendar
year, or as soon after the ninety (90) day period as practicable, Landlord shall
deliver to Tenant a statement of the actual Escalation Rent and Operating
Expenses for that calendar year, accompanied by a statement showing the basis on
which the actual Escalation Rent and Operating Expenses were determined. At
Tenant’s request, Landlord shall provide Tenant reasonable supporting detail
underlying the calculations of Escalation Rent and Operating Expenses. If
Landlord’s statement discloses that Tenant owes an amount that is less than the
estimated payments for the calendar year previously made by Tenant, Landlord
shall credit the excess first against any sums then owed by Tenant, and then
against the next payments of rental due. If Landlord’s statement discloses that
Tenant owes an amount that is more than the estimated payments for the calendar
year previously made by Tenant, Tenant shall pay the deficiency to Landlord
within thirty’ (30) days after delivery of the statement. Any statement provided
by Landlord pursuant to this subsection shall be conclusively deemed to be
correct if not objected to by Tenant within ninety (90) days following
Landlord’s delivery of such statement. Tenant hereby waives the benefit of any
statute of limitations that would extend Tenant’s right to challenge the
propriety of any expenses contained in any statement beyond the period agreed to
in the preceding sentence.

(d) Proration of Escalation Rent. The amount of Escalation Rent for any
fractional year in the Term shall be appropriately prorated. The proration of
Property Taxes and Insurance for the calendar year in which termination occurs
shall be calculated on the basis of a fraction of said expenses for that entire
calendar year. The termination of this Lease shall not affect the obligations of
the parties pursuant to this Section to be performed after the termination.

 

  6. Security Deposit.

Tenant shall deposit with Landlord upon execution hereof that sum identified in
the Summary as the Security Deposit (the “Security Deposit”) as security for
Tenant’s faithful performance of Tenant’s obligations hereunder. If Tenant fails
to pay rent or other charges due hereunder (all of which, collectively, are
defined to be “Rent”), or otherwise defaults with respect to any provision of
this Lease, Landlord may use, apply, or retain all or any portion of said
deposit for the payment of any rent or other charge in default or for the
payment of any other sum to which Landlord may become obligated by reason of
Tenant’s default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby. The use, application, or retention of the Security
Deposit by Landlord shall not prevent Landlord from exercising any other remedy
provided hereunder or at law and shall not be construed as liquidated damages.
If Landlord so uses or

 

7



--------------------------------------------------------------------------------

applies all or any portion of said deposit, Tenant shall, within ten (10) days
after written demand therefor, deposit cash with Landlord in an amount
sufficient to restore said deposit to the full amount then required of Tenant.
Landlord shall not be required to keep the Security Deposit separate from its
general accounts and Tenant shall not be entitled to, and Tenant hereby
specifically waives any requirement that Landlord pay interest on the Security
Deposit. If Tenant performs all of Tenant’s obligations hereunder, the Security
Deposit, or so much thereof as has not theretofore been applied by Landlord,
shall be returned, without payment of interest or other increment for its use,
to Tenant or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder. at the expiration of the Term hereof, and after Tenant has
vacated the Leased Premises. No trust or fiduciary relationship is created
herein between Landlord and Tenant with respect to the Security Deposit. If
Landlord transfers the Leased Premises during the Term hereof, Landlord may pay
the Security Deposit to Landlord’s successor in interest in accordance with
Civil Code § 1950.7 or any successor statute, in which event the transferring
Landlord shall be released from all liability for the return of the Security
Deposit.

 

  7. Hazardous Materials.

(a) Landlord represents and warrants to Tenant that to Landlord’s actual
knowledge and as of the Commencement Date: (i) the Leased Premises are in
compliance with all Environmental Laws (as defined below) governing and relating
to the Leased Premises as in effect and enforced as of the Commencement Date;
and (ii) except as disclosed to Tenant in writing prior to the execution of this
Lease, no Toxic Materials are present in, on or under the Leased Premises or the
Project.

(b) Except for reasonable amounts of commercially available office and
manufacturing products used, stored and disposed of in compliance with all
applicable local, state and federal statutes, orders, ordinances, rules and
regulations, Tenant shall not cause or permit any substance, material, waste or
item which is or becomes regulated by any federal, state, regional or local
governmental authority because it is in any way hazardous, toxic, carcinogenic,
mutagenic or otherwise adversely affects any part of the environment, or creates
risks of any such hazards or effects to be brought upon, kept or used in or
about the Leased Premises or the Project by Tenant, its agents, employees,
contractors, licensees, customers, or invitees, without the prior written
consent of Landlord, which consent Landlord shall not withhold so long as Tenant
demonstrates to Landlord’s satisfaction, in the exercise of Landlord’s sole and
absolute discretion, that such items, and the quantities thereof, are necessary
or materially useful to Tenant’s business and will be used, kept and stored in a
manner that complies with all Environmental Laws (as defined below). Tenant
shall comply, at its sole cost, with all federal, state and local laws,
statutes, ordinances, codes, regulations and orders relating to the receiving,
handling, use, storage, accumulation, transportation, generation, spillage,
migration, discharge, release and disposal of any flammable, combustible,
explosive, infectious, corrosive, caustic, irritant, strong sensitizing,
carcinogenic or radioactive materials, hazardous waste, toxic substances or
related materials, including without limitation, substances defined as
“hazardous substances,” “hazardous materials,” “toxic substances” or “asbestos
containing materials” by federal, state or local laws, and in the regulations
adopted in publications promulgated pursuant to said laws, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (CERCLA) [42 USCS §§ 9601 et seq.]; the Resource Conservation and
Recovery Act of 1976 (RCRA) [42 USCS §§ 6901 et seq.]; the Clean Water Act, also
known as the Federal Water Pollution Control Act (FWPCA) [33 USCS §§ 1251 et
seq.]; the Toxic Substances Control Act (TSCA) [15 USCS §§ 2601 et seq.]; the
Hazardous Materials Transportation Act (HMTA) [49 USCS §§ 1801 et seq.]; the
Insecticide, Fungicide, Rodenticide Act [7 USCS §§ 136 et seq.]; the Superfund
Amendments and Reauthorization Act [42 USCS §§ 6901 et seq.]; the Clean Air Act
[42 USCS §§ 7401 et seq.]; the Safe Drinking Water Act [42 USCS §§ 3OOf et
seq.]; the Solid Waste Disposal Act [42 USCS §§ 6901 et seq.]; the Surface
Mining Control and Reclamation Act [30 USCS §§ 1201 et seq.]; the Emergency
Planning and Community Right to Know Act [42 USCS §§ 11001 et seq.]; the
Occupational Safety and Health Act [29 USCS §§ 655 and 657]; the California
Underground Storage of Hazardous Substances Act [II & SC §§ 25280 et seq.]; the
California Hazardous Substances Account Act [H & S C §§ 25300 et seq.]; the
California Hazardous Waste Control Act [H & SC §§ 25100 et seq.]; the California
Safe Drinking Water and Toxic Enforcement Act [H & SC §§ 24249.5 et seq.]; the
Porter-Cologne Water Quality Act [Wat C §§ 13000 et seq.] together with any
amendments of or regulations promulgated under the statutes cited above and any
other federal, state, or local law, statute, ordinance, or regulation now in
effect or later enacted that pertains to occupational health or industrial
hygiene, and only to the extent that the occupational health or industrial
hygiene laws, ordinances, or regulations relate to Hazardous Substances on,
under, or about the Property, or the regulation or protection of the
environment, including ambient air, soil, soil vapor, groundwater, surface
water, or land use (collectively referred to herein as the “Environmental
Laws”). Such materials and substances are hereinafter collectively referred to
as “Toxic Materials.” It shall be the sole obligation of Tenant to obtain any
permits and approvals required pursuant to the Environmental Laws. Without
limiting the generality of the foregoing, Tenant shall comply with requirements
for the inventory of Toxic Materials imposed by any state or local laws,
including the Environmental Laws.

 

8



--------------------------------------------------------------------------------

(c) Tenant shall be solely responsible for and shall indemnify, protect, defend
and hold harmless Landlord and its agents, employees, representatives, directors
and officers (collectively hereinafter referred to as the “Landlord
Indemnitees”) from and against any and all claims, costs, penalties, fines,
losses, liabilities, attorneys’ fees, damages, injuries, causes of action,
judgments, and expenses which arise during or after the Lease Term as a result
of the receiving, handling, use, storage, accumulation, transportation,
generation, spillage, migration, discharge, release or disposal of Toxic
Materials in, upon or about the Leased Premises or the Project, by Tenant or its
agents, employees, contractors, licensees, customers or invitees. This
indemnification of the Landlord Indemnitees by Tenant includes, without
limitation, any and all costs incurred in connection with any investigation of
site conditions and any clean-up, remediation, removal or restoration work
required by any federal, state or local governmental agency or political
subdivision because of Toxic Materials present in the soil, subsoils, ground
water or elsewhere in, on, under or about the Leased Premises or the Project.
This indemnification by Tenant under this Section shall survive the termination
of this Lease.

(d) If Tenant or its agents, employees, contractors, licensees, customers or
invitees or any other parties (except the Landlord Indemnitees) causes
contamination or deterioration of water or soil resulting in a level of
contamination greater than the maximum levels established from time to time
during the term of this Lease by any governmental authority having jurisdiction
over such contamination, then Tenant shall promptly take any and all action
necessary to clean-up such contamination in the manner required by law. If
Tenant fails to take such action, Landlord may, but shall not be obligated to,
take such action. In such event, all costs incurred by Landlord with respect to
such clean-up activities shall be for the account of Tenant. Any amount so
expended by Landlord shall be paid by Tenant promptly after demand by Landlord,
with interest at the maximum rate permitted by law.

(e) Tenant shall immediately provide Landlord with telephonic notice, which
shall later be confirmed by written notice, of any and all accumulations,
spillage, discharge, release and disposal of Toxic Materials, onto or within the
Leased Premises or the Project, and any injuries or damages relating directly or
indirectly therefrom.

(f) On or before the expiration or earlier termination of this Lease, Tenant
shall take any and all action required to be taken under the Environmental Laws
in order to surrender the Leased Premises, including such portions of the
Project which are subject to this Lease, to Landlord in a condition which would
be completely free of any and all Toxic Materials caused or permitted to be in
or about the Leased Premises or the Project by Tenant, its agents, employees,
contractors, licensees, customers, or invitees.

(g) With regard to any Toxic Materials in, on, under or about the Leased
Premises or the Project (i) prior to the commencement of this Lease or (ii) that
have been spilled, discharged, or disposed on the Leased Premises or the Project
by Landlord, its agents, employees or contractors, or any Toxic Materials
generated by Landlord, Landlord shall (i) bear all financial and other
responsibility for insuring that such Toxic Materials shall be used, kept and
stored in a manner which strictly complies with all Environmental Laws
regulating such Toxic Materials; (ii) maintain in effect and comply with all
conditions and requirements of any and all permits, licenses and other
governmental and regulatory approvals or authorizations required under any
Environmental Laws; (iii) take any necessary remedial action if and when so
ordered by governmental authorities with jurisdiction over such materials; and
(iv) indemnify, defend and hold harmless Tenant from and against any and all
claims caused by such Toxic Materials.

 

  8. Common Areas.

(a) As used in this Lease, the term Common Areas shall mean all areas and
facilities within the Project that are not designated by Landlord for the
exclusive use of Tenant, Landlord, or any other tenant of the Project, including
but not limited to pedestrian sidewalks, landscaped areas, common bathrooms,
lobby areas, parking areas, incinerators, interior stairs and balconies and
similar areas and improvements, the truckways, roadways, loading docks, loading
areas, railroad tracks, roofs, common areas and delivery yards.

(b) Landlord shall have exclusive control over the Common Areas, provided that
Tenant and Tenant’s employees, agents, suppliers, shippers, customers, and
invitees shall have the nonexclusive right to use the Common Areas during the
term of this Lease, subject to the rights reserved by Landlord under this Lease
and further subject to all rules and regulations governing the use of the Common
Areas from time to time issued by Landlord.

(c) Landlord shall have the right, without it constituting an actual or
constructive eviction of Tenant, without any abatement of rent under this Lease
and without notice (unless so stated below) to or the consent of Tenant, to

 

9



--------------------------------------------------------------------------------

(i) upon five (5) days notice to Tenant, close any part of the Common Areas to
the extent necessary in Landlord’s opinion to prevent the accrual of any
prescriptive rights, provided, however, that access by Tenant shall not be
unreasonably disrupted, and Landlord shall, to the maximum extent possible,
avoid any disruption to Tenant’s access that exceeds four (4) hours;

(ii) upon five (5) days notice to Tenant, temporarily close any part of the
Common Areas to repair and maintain them or for any other reasonable purpose,
provided, however, that access by Tenant shall not be unreasonably disrupted,
and Landlord shall, to the maximum extent possible, avoid any disruption to
Tenant’s access that exceeds four (4) hours;

(iii) upon five (5) days notice to Tenant, change the nature of the Common
Areas, including without limitation changes in the location, size, shape, and
number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas, and
walkways, provided, however, that Landlord shall use its best efforts to avoid
any impact upon Tenant’s use of the Project;

(iv) upon five (5) days notice to Tenant, eliminate from or add to the Project
any land or improvement provided, however, that Landlord shall use its best
efforts to avoid any impact upon Tenant’s use of the Project;

(v) upon five (5) days notice to Tenant, designate additional property outside
the boundaries of the Project to be a part of the Common Areas;

(vi) remove unauthorized persons from the Project;

(vii) upon five (5) days notice to Tenant, change the name or address of the
Building or the Project;

(viii) upon five (5) days notice to Tenant, use or allow the use of the Common
Areas while engaged in maintenance, repairs, construction, or other alterations
to the Project; and

(ix) perform any other acts and make other changes or alterations in the Common
Areas and the Project as Landlord may deem reasonably appropriate, upon notice
to Tenant within a reasonable time prior to taking such action or making such
changes.

 

  9. Operating Expenses.

(a) Tenant shall pay to Landlord during the term of this Lease, as set forth
above in Section 5, Tenant’s Share, as set forth in the Summary, of all Project
Operating Expenses (as defined below), incurred in connection with the operation
of the Project.

(b) As used in this Lease, Operating Expenses means:

(i) all costs and expenses incurred by Landlord for the following:

(A) the provision of utilities to the Common Areas, including but not limited (o
gas, electricity, and water for irrigation, including the maintenance and repair
of same;

(B) the maintenance of all landscaping in the Common Areas, including the
installation and maintenance of irrigation systems, the planting and maintenance
of shrubs, trees, flowering plants and ground cover;

(C) the compliance with all Laws;

(D) the operation, maintenance, repair, cleaning, painting, and resurfacing of
the parking lots included in the Common Areas;

(E) the installation, repair, and maintenance of all light fixtures and signs
located in the Common Areas and on or in the Project;

(F) the provision of security to the Project and the Common Areas;

(G) the maintenance of all parking areas, roadways, sidewalks, walkways,
driveways, striping, fences and gates contained in the Common Areas;

(H) the establishment and maintenance of directories of tenants in the Project;

(I) the maintenance and repair of all fire prevention and detection systems,
including smoke detectors and sprinkler systems; and

 

10



--------------------------------------------------------------------------------

(J) charges and/or fees levied by the City of Berkeley, including but not
limited to those for street lighting, street landscaping, library service,
school tax, clean storm water, street improvements and traffic mitigation.

(ii) management fees, whether for services rendered by Landlord, an affiliate of
Landlord, Landlord’s employees, or a third-party property manager hired by
Landlord.

(iii) the amount of any deductible paid by Landlord in connection with an
insured loss resulting from damage to the Project, but in no event more than
$1,000 per occurrence;

(iv) the amount of any uninsured loss resulting from damage to the Project; and

(v) all additional costs and expenses incurred by Landlord in connection with
the operation, maintenance, repair, replacement, and protection of the Project
that would be considered a current expense according to generally accepted
accounting principles.

(c) Operating Expenses shall not include

(i) depreciation;

(ii) any capital expenditures, except as permitted in subsection (b)(v), set
forth above;

(iii) payments on any loans or ground leases affecting the Project;

(iv) leasing commissions; and

(v) the cost of tenant improvements installed exclusively for the use of other
tenants.

(d) As used in this Lease, the term “Property Taxes” shall mean any and all
taxes, assessments, levies, and other charges of any kind, general and special,
foreseen and unforeseen (including all installments of principal interest
required to pay any existing or future general or special assessments (the
“Assessments”), and any increases resulting from reassessments made in
connection with a change in ownership, new construction, or any other cause),
now or later imposed by any governmental or quasi-governmental authority or
special district having the power to tax or levy assessments, which are levied
or assessed against or with respect to the value, occupancy, or use of all or
any portion of the Project (as now constructed or as may at any later time be
constructed, altered, or otherwise changed) or Landlord’s interest in the
Project, the fixtures, equipment, and other property of Landlord, real or
personal, that are an integral part of and located on the Project, the gross
receipts, income, or rentals from the Project, or the use of parking areas,
public utilities, or energy within the Project, or Landlord’s business of
leasing the Project. Property Taxes include but are not limited to any ad
valorem real property tax imposed on the Leased Premises up to the limits
imposed by the California Constitution, Article 13A, Section l(a). “Assessments”
include any other form of assessment, license fee, rent tax, levy, or other tax
(other than estate, inheritance, net income or franchise taxes), imposed by any
authority having the direct or indirect power to tax including without
limitation, the EPA, any county, state, or federal government or any improvement
or other district or division thereof, and specifically including, without
limitation, all additional taxes and assessments hereafter levied by the County
of Alameda. Neither the term “Property Taxes” nor “Assessments” shall include
charges levied by the City of Berkeley, including but not limited to those for
street lighting, street landscaping, library service, school tax, clean storm
water, street improvements and traffic mitigation.

If at any time during the term of this Lease, the method of taxation or
assessment of the Project prevailing as of the Commencement Date is altered so
that in lieu of or in addition to any Property Tax described above there shall
be levied, assessed, or imposed (whether because of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate or additional tax or charge (i) on the value, use, or occupancy of the
Project or Landlord’s interest in the Project, or (ii) on or measured by the
gross receipts, income or rentals from the Project, on Landlord’s business of
leasing the Project, or computed in any manner with respect to the operation of
the Project, then any tax or charge, however designated, shall be included
within the meaning of the term Property Taxes for purposes of this Lease.
However, the term Property Taxes shall not include estate, inheritance,
transfer, gift, or franchise taxes of Landlord or the federal or state net
income tax imposed on Landlord’s income from all sources.

Tenant shall not be responsible for paying Tenant’s Share of any Property Taxes
resulting from additional improvements by other tenants, provided, however, that
any Property Taxes resulting from Alterations made for or on

 

11



--------------------------------------------------------------------------------

behalf of Tenant under this Lease shall be paid entirely by Tenant. If the
Leased Premises is not separately assessed, Tenant’s Share of any Property Taxes
shall be an equitable proportion of the Property Taxes for all of the land and
improvements included within the tax parcel that is assessed.

(e) Tenant shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant contained within the Leased Premises or elsewhere. When possible, Tenant
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real or personal property
of Landlord.

(f) The inclusion of any services, facilities, or improvements in subsection
(b), above, shall not be deemed to impose an obligation on Landlord to provide
those services, facilities, or improvements unless otherwise required by this
Lease.

 

  10. Repairs and Maintenance.

(a) Subject to reimbursement pursuant to this Lease, and except for damage
caused by any negligent or intentional act or omission of Tenant or Tenant’s
employees or agents, in which event Tenant shall repair the damage, Landlord
shall keep in good order and condition the Common Areas and repair and maintain
the foundation, roof and exterior walls of the Building. Landlord shall not be
obligated to paint the exterior of the Building or Project, nor shall Landlord
be required to maintain the steel sashes, windows, glass, doors, or interior
surface of exterior walls. Landlord shall not have the obligation to make
repairs under this Section until a reasonable time after receipt of written
notice from Tenant of the need for such repairs. Landlord shall not be
responsible for repairs required by an accident, fire, or other peril or for
damage caused to any part of the Project by any act or omission of Tenant or
Tenant’s employees or agents, except as otherwise required by this Lease.
Landlord may engage contractors of Landlord’s choice to perform the obligations
required by this Section, and the necessity of any expenditure to perform those
obligations shall be at the sole discretion of Landlord. Tenant expressly waives
the benefits of any statute now or later in effect that would otherwise give
Tenant the right to make repairs at Landlord’s expense and deduct that cost from
rent owing to Landlord.

(b) Subject to the provisions of the preceding subsection, Tenant shall clean
and maintain in good order, condition, and repair and replace when necessary the
following:

(i) all plumbing and sewage facilities in the Leased Premises, including but not
limited to all plumbing fixtures, pipes, fittings, or other parts of the
plumbing system in the Leased Premises;

(ii) all fixtures, interior walls, floors, carpets, draperies, window coverings,
and ceilings in the Leased Premises;

(iii) all windows, doors, entrances, and plate glass in the Leased Premises; and

(iv) all electrical facilities and all equipment in the Leased Premises,
including all light fixtures, lamps, bulbs and tubes.

(c) With respect to utility facilities serving the Leased Premises Tenant shall
be responsible for the maintenance and repair of any facilities that serve only
the Leased Premises including all facilities that are within the walls or floor
or on the roof of the Leased Premises, and any part of the facility that is not
within the Leased Premises, but only up to the point where the facilities join a
main or other junction from which the utility services are distributed to other
parts of the Project as well as to the Leased Premises.

(d) Tenant shall:

(i) maintain, repair, and replace when necessary all heating, air conditioning,
and ventilation equipment that services only the Leased Premises, and shall keep
the them in good condition through regular inspection and servicing;

(ii) all plumbing and sewage facilities in the Leased Premises, including but
not limited to all plumbing fixtures, pipes, fittings, or other parts of the
plumbing system in the Leased Premises; and

(iii) maintain continuously throughout the term of the Lease a service contract
for the maintenance of all heating, air conditioning, and ventilation equipment
with a licensed repair and maintenance contractor approved by Landlord; the
contract should provide for periodic inspections and servicing of the heating,
air conditioning, and ventilation equipment at least once every ninety (90) days
during the term of the Lease.

 

12



--------------------------------------------------------------------------------

However, Landlord may elect at any time during the term of this Lease to assume
responsibility for and or all of the preceding items (i) through (iii), in which
event all expenses incurred by Landlord in connection with the preceding items
shall be charged to the Tenant.

(e) All repairs and replacements required of Tenant shall be promptly made with
new materials of like kind and quality. If the work affects the structural parts
of the Building or if the estimated cost of any item of repair or replacement is
in excess of $750. Tenant shall first obtain Landlord’s written approval of the
scope of the work, the plans for the work, the materials to be used, and the
contractor hired to perform the work. Tenant shall not, and shall not permit
others, to enter the roofs of the Leased Premises, without Landlord’s prior
written consent.

(f) If Tenant fails to perform Tenant’s obligations under this Section or under
any other section of this Lease, after ten (10) days’ prior written notice to
Tenant, except in an emergency when no notice shall be required, Landlord may
enter the Leased Premises, perform the obligations on Tenant’s behalf, and
recover the cost of performance, together with interest at the maximum rate then
allowed by law, as additional rent payable by Tenant with the next installment
of Monthly Base Rent. Tenant shall maintain adequate insurance to compensate
Tenant for any loss of, or damage to, Tenant’s property. In the event that
Tenant does not maintain such insurance, Tenant will be deemed to have
self-insured Tenant’s property.

(g) In the event Tenant fails to perform Tenant’s obligations under this
Section, Landlord shall give Tenant notice to do such acts as are reasonably
required to so maintain the Leased Premises. If within fifteen (15) days after
such notice is given by Landlord, Tenant fails to do the work and diligently
prosecute it to completion, then Landlord shall have the right (but not the
obligation) to do such acts and expend such funds at the expense of Tenant as
are reasonably required to perform such work. Any amount so expended by Landlord
shall be paid by Tenant promptly after demand with interest at the maximum rate
permitted by law from the date of such work. There shall be no abatement of rent
and no liability of Landlord by reason of any injury or interference with
Tenant’s business arising from the making of any repairs, alterations, or
improvements in or to any portions of the Project or the Leased Premises or in
or to fixtures, appurtenances, and equipment, therein. Landlord reserves the
right to enter the Leased Premises to repair the Project, to repair the roof or
roof structures or to install electrical, water, drain, sewer, telephone,
ventilation, and other conduits for the benefit of the Project or of other
tenants of the Project. Repair of the roof or of roof structures may require
exposing certain areas of the Project to the elements.

 

  11. Alterations and Additions.

(a) Tenant shall not construct any alterations, improvements or additions or
otherwise alter the Leased Premises (the “Alterations”) without Landlord’s prior
written consent. Alterations includes any utility installation, including but
not limited to alterations, improvements or additions to gas lines, water lines,
ducting, power panels, fluorescent fixtures, space heaters, conduit and wiring.
All Alterations shall be constructed by a licensed contractor in accordance with
all Laws using new materials of good quality and shall be done at Tenant’s sole
expense and in such a manner as not to unreasonably disrupt existing operations
or disturb existing tenants and occupants of the Project.

(b) Tenant shall not commence construction of any Alterations until:

(i) all required governmental approvals and permits have been obtained,

(ii) all requirements regarding insurance imposed by this Lease have been
satisfied,

(iii) Tenant has given Landlord at least ten (10) days’ prior written notice of
Tenant’s intention to commence construction, and

(iv) Tenant has provided to Landlord, at Tenant’s sole cost and expense, a lien
and completion bond in an amount equal to one and one-half (1 1/2) the estimated
cost of the Alterations, where the cost of the intended Alterations will exceed
$50,000, to insure Landlord against any liability for mechanic’s and
materialmen’s liens and to ensure completion of the Alterations.

(c) Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished in connection with the Alterations that are or
may become mechanics’ or materialmen’s liens against the Leased Premises or the
Project or any interest in them. Tenant shall have the right to, in good faith,
contest the validity of any lien, claim, or demand, provided that Tenant shall,
at Tenant’s sole expense, defend Landlord against the lien, claim, or demand,

 

13



--------------------------------------------------------------------------------

and, upon the request of Landlord, Tenant shall furnish to Landlord a surety
bond in an amount equal to the contested lien, claim, or demand indemnifying
Landlord against liability and holding the Leased Premises, the Building, and
the Project free from the effect of the lien, claim, or demand. In addition,
Landlord may require Tenant to pay Landlord’s attorney fees and costs in
connection with and during the course of any defense of any lien, claim or
demand. Tenant shall pay and satisfy any adverse judgment that may be rendered
to enforce the lien, claim, or demand against the Landlord, the Leased Premises,
or the Project. In addition to any other remedy provided in the Lease, in the
event Tenant fails to comply with this Section. Landlord may require Tenant to
cease all work being performed by or on behalf of Tenant and Landlord may deny
access to the Leased Premises to any person performing work in or supplying
materials to the Leased Premises.

(d) All Alterations shall be and remain the property of Tenant during the term
of this Lease but shall not be altered or removed from the Leased Premises. At
the expiration or sooner termination of the term of this Lease, all Alterations
shall become the property of Landlord, and Landlord shall have no obligation to
reimburse Tenant for any portion of the value or cost. If Landlord advises
Tenant in writing, in advance of the construction of any Alterations, that
Landlord will request Tenant to remove such Alterations at the expiration of the
term of this Lease, then Landlord shall have the right to require Tenant to
remove any Alterations, in which event Tenant shall remove the Alterations prior
to the expiration or sooner termination of the term of this Lease.

(e) Tenant shall solely be responsible for making any alteration, addition or
change of any sort to the Leased Premises that is required by any Law because
of:

(i) Tenant’s particular use or change of use of the Leased Premises;

(ii) Tenant’s application for any permit or governmental approval; or

(iii) Tenant’s construction or installation of any Alterations.

(f) Notwithstanding the foregoing, personal property, business and trade
fixtures, cabinetwork, furniture, movable partitions, machinery and equipment,
other than that which is affixed to the Leased Premises, shall remain the
property of Tenant and may be removed by Tenant subject to the provisions of
this Lease concerning the Surrender of the Leased Premises, at any time during
the term of this Lease when Tenant is not in default.

 

  12. Utilities.

Tenant shall pay. from the earlier of the Early Possession Date or the Lease
Commencement Date, and throughout the term of this Lease, prior to delinquency
for all water, gas, heat, light, power, telephone, sewage, air conditioning and
ventilating, scavenger, janitorial, landscaping, and all other services,
materials, and utilities supplied to the Leased Premises. In the event that such
services are not separately metered to Tenant, Tenant shall pay its pro rata
share, as provided in the Summary and this Lease, of all charges which are
jointly metered, the determination to be made by Landlord. Such payment to be
made by Tenant within fifteen (15) days of receipt of a statement for such
charges. Any utilities as to which Landlord determines, in its reasonable
discretion, that Tenant is using more than its pro rata share shall be
separately metered or submetered at Tenant’s sole expense, and thereafter Tenant
shall pay all such charges directly five (5) days prior to delinquency. Landlord
shall not be liable in damages or otherwise for any failure or interruption of
any utility service furnished to the Leased Premises, and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold Rent or
other sums due hereunder. Tenant may, at Tenant’s sole expense and upon notice
to Landlord and compliance with Article 11 of this Lease, separately meter any
utilities to the Leased Premises.

 

  13. Liens.

Tenant shall keep the Leased Premises and the Project free from any liens
arising out of work performed, materials furnished, or obligations incurred by
Tenant and shall indemnify, hold harmless and defend Landlord from any liens and
encumbrances arising out of any work performed or materials furnished by or at
the direction of Tenant. In the event that Tenant shall not, within twenty
(20) days following the imposition of any such lien, cause such lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith
including attorneys’ fees and costs shall be payable to Landlord by Tenant on
demand with interest at the maximum rate permitted by law. Landlord shall have
the right at all times to post and keep posted on the Leased Premises any
notices permitted or required by law, or which Landlord shall deem proper, for
the protection of Landlord, the Project and the Leased Premises, and any other
party having an interest therein, from mechanics’ and material liens Tenant
shall give Landlord at least fifteen (15) business days prior written notice of
the expected date of commencement of any work relating to alterations or
additions to the Leased Premises.

 

14



--------------------------------------------------------------------------------

  14. Landlord’s Access and Easements.

14.1 Access. Landlord and Landlord’s agents shall have the right during all
regular business hours and, during all other periods, upon 48 hours prior notice
(which notice shall not be required in the event of an emergency) to enter the
Leased Premises to inspect the same or to maintain or repair, make alterations
or additions to the Leased Premises or any portion thereof (each of which shall
be accomplished by Landlord in a reasonable manner to avoid interfering with
Tenant’s operations), to determine whether Tenant is complying with all of the
provisions of this Lease, to post notices of non-responsibility or to show the
Leased Premises to prospective purchasers, tenants, or lenders. Upon request
from Landlord, Tenant shall, within 24 hours, provide Landlord, for Landlord’s
permanent possession, a copy of any keys required to gain access to the Leased
Premises or to any area within the Leased Premises (excluding Tenant’s vaults
and safes). Landlord may at any time place on or about the Leased Premises any
ordinary “for sale” signs. Landlord may at any time during the last one hundred
eighty (180) days of the term of the Lease, place on or about the Leased
Premises any ordinary “for lease” signs. Tenant hereby waives any claim for
abatement of Rent or for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Leased Premises, or any other loss occasioned thereby.

14.2 Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights, and dedications that Landlord deems necessary or
desirable, and to cause the recordation of Parcel Maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Leased Premises and/or the parking
areas by Tenant and Tenant’s employees, agents and customers. Tenant shall sign
any of the aforementioned documents upon request of Landlord and failure to do
so shall constitute a material breach of this Lease.

 

  15. Indemnity; Exemption of Landlord from Liability.

15.1 Tenant Indemnity. Except as otherwise provided in this Lease, Tenant shall
indemnify and hold Landlord harmless from and against any and all claims of
liability for any injury or damage to any person or property arising from
Tenant’s use of the Leased Premises or the Project, or from the conduct of
Tenant’s business, or from any activity, work or thing done, permitted or
suffered by Tenant in or about the Leased Premises, the Project or elsewhere.
Tenant shall further indemnify and hold Landlord harmless from and against any
and all claims arising from any breach or default in the performance of any
obligation on Tenant’s part to be performed under this Lease, or arising from
any act or omission of Tenant or Tenant’s agents, employees, contractors,
licensees, customers, or invitees and from and against all reasonable costs,
attorneys’ fees, expenses, and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon. In the event any action or
proceeding is brought against Landlord by reason of any such claim, Tenant upon
notice from Landlord shall defend same at Tenant’s expense by counsel
satisfactory to Landlord, or, at Landlord’s election, Landlord may retain
counsel and submit to Tenant, either periodically or in a lump sum, billings of
said counsel for direct payment to counsel or for immediate reimbursement to
Landlord. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons in, upon, or about
the Leased Premises arising from any cause and Tenant hereby waives all claims
in respect thereof against Landlord, except for damages arising from Landlord’s
intentional or grossly negligent acts.

15.2 Exemption of Landlord from Liability. Landlord shall not be liable for
injury to Tenant’s business or loss of income therefrom or for damage which may
be sustained by the persons, goods, wares, merchandise, or property of Tenant,
Tenant’s agents, employees, contractors, licensees, customers, or invitees, or
any other person in or about the Leased Premises or the Project caused by or
resulting from fire, steam, electricity, gas, water, or rain, which may leak or
flow from or into any part of the Leased Premises, or from the breakage,
leakage, obstruction, or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, or lighting fixtures of the same,
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant. Landlord shall not be liable for
any damages arising from any act or omission of any other tenant (if any) of the
Project. Tenant acknowledges and agrees that the liability of Landlord (which
for purposes of this Section shall include all partners, both general and
limited, of any partnership, all members and managers of any limited liability
company and the officers, directors and shareholders of any corporation or
limited liability company) under this Lease shall be limited to its interest in
the Project, and any judgments rendered against Landlord shall be satisfied
solely out of the proceeds of sale of its interest in the Project. No member,
manager, officer or partner of Landlord shall be named as a party in any suit or
action (except as may be necessary

 

15



--------------------------------------------------------------------------------

to secure jurisdiction over Landlord) and no personal judgment shall lie against
Landlord. Tenant agrees that the foregoing covenants and limitations shall be
applicable to any obligation or liability of Landlord, whether expressly
contained in this Lease or imposed by statute or at common law. The foregoing
provisions are not intended to relieve Landlord from the performance of any of
Landlord’s obligations under this Lease, but only to limit the personal
liability of Landlord in case of recovery of a judgment against Landlord except
to the extent of the Landlord’s intentional misconduct or gross negligence.

 

  16. Insurance.

16.1 Liability Insurance. Tenant shall at all times during the term hereof and
at its own cost and expense procure and continue in force Worker’s Compensation
Insurance and Bodily Injury Liability and Properly Damage Liability Insurance
adequate to protect Landlord and naming Landlord as an additional named insured
under the liability policy against liability, injury, or death of any person in
connection with the use, operation, or condition of the Leased Premises. Such
insurance shall be in an amount of not less than $2,000,000 per occurrence and
not less than $2,000,000 in the aggregate, for bodily injury and property
damage. The limits of such insurance shall not limit the liability of Tenant.
Said insurance shall have a Landlord’s Protective Liability Endorsement attached
thereto. All insurance required hereunder shall be with companies rated at B+ or
better in Best’s Insurance Guide. Tenant shall deliver to Landlord certificates
of insurance evidencing the existence and amounts of such insurance with loss
payable clauses satisfactory to Landlord, provided that in the event Tenant
fails to procure and maintain such insurance, Landlord may (but shall not be
required to) procure same at Tenant’s expense after ten (10) days prior written
notice. No such policy shall be cancelable or subject to reduction of coverage
or other modification except after thirty (30) days prior written notice to
Landlord by the insurer. Tenant shall, within twenty (20) days prior to the
expiration of such policies furnish Landlord with renewals or binders, or
Landlord may order such insurance and charge the cost to Tenant, which amount
shall be payable by Tenant upon demand. All such policies shall be written as
primary policies, not contributing with and not in excess of coverage which
Landlord may have. Tenant shall have the right to provide such insurance
coverage pursuant to blanket policies obtained by Tenant provided such blanket
policies expressly afford coverage to the Leased Premises, the Project,
Landlord, and Tenant as required by this Lease.

16.2 Fire and Extended Coverage. Landlord shall, at Landlord’s expense, procure
and maintain at all times during the term of this Lease, a policy or policies of
insurance covering loss or damage to the Leased Premises in the amount of the
full replacement value thereof (exclusive of Tenant’s trade fixtures, personal
property and equipment), providing protection against all perils included within
the classification of fire, extended coverage, vandalism, malicious mischief,
sprinkler leakage and special extended peril (all-risk), and such other risks as
Landlord may determine should be insured against. During the term of this Lease,
Tenant shall pay the amount of any increase in premium for the insurance
required under this Section over and above the premium paid by Landlord during
the first full year of the term of the Lease in which Landlord shall have
maintained such insurance, irrespective of whether such increase results from
acts or omissions of Tenant, Landlord, or from any other source including
without limitation a lender’s requirements or the increased valuation of the
Project. Tenant shall pay such premium increases to Landlord within five
(5) days after receipt by Tenant of a statement of the amount due, which shall
include the method of calculation of Tenant’s share thereof if the insurance
covers other improvements than the Leased Premises. If the term of this Lease
does not expire concurrently with the expiration of the period covered by the
insurance, Tenant’s liability for premium increases shall be prorated on an
annual basis. Tenant shall not do or permit anything to be done in or about the
Leased Premises which will increase the existing rate of insurance upon the
Leased Premises or the Project or cause the cancellation of any insurance policy
covering said Leased Premises or the Project, nor shall Tenant sell or permit to
be kept, used, or sold in or about said Leased Premises any articles which may
be prohibited by Landlord’s policy of fire insurance. If Tenant’s conduct or use
of the Leased Premises causes any increase in the premium for such insurance
policies, then Tenant shall pay as additional rent hereunder, on demand from
Landlord, all of such increase. Tenant shall, at Tenant’s expense, comply with
all insurance company requirements pertaining to the use of the Leased Premises
so that the Leased Premises shall at all times be insurable for fire, extended
coverage and the risks specified above.

16.3 Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the partners, members, managers,
shareholders, officers, directors, employees, agents, and representatives of the
other, on account of loss or damage occasioned to such waiving party or its
property or the property of others under its control caused by fire or any of
the extended coverage risks described above to the extent that such loss or
damage is insured against under any insurance policy in force at the time of
such loss or damage. The insuring party shall, upon obtaining the policies of
insurance required under this Lease, give notice to the insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.

16.4 Increase in Insurance Limits. Landlord reserves the right to reasonably
increase the limits and/or

 

16



--------------------------------------------------------------------------------

change the terms of coverage required to be carried by Landlord and/or Tenant
under this Lease if such limits and/or terms of coverage are below or different
from those carried or required to be carried by prudent operators of property
similar to the Leased Premises. Landlord shall not exercise this right to
increase limits and/or change terms of coverage more than once each three
(3) consecutive years.

 

  17. Damage or Destruction.

17.1 Partial Damage. In the event improvements on the Leased Premises are
damaged by any casualty which is covered under an insurance policy required to
be maintained pursuant to the preceding Section, then Landlord shall repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect. In the event the improvements on the Leased Premises are
damaged by any casualty not covered under an insurance policy required to be
maintained pursuant to the preceding section, then Landlord may, at Landlord’s
option, either (a) repair such damage as soon as reasonably possible at
Landlord’s expense, in which event this Lease shall continue in full force and
effect, or (b) give written notice to Tenant, within sixty (60) days after the
date of occurrence of such damage, of Landlord’s intention to cancel and
terminate this lease as of the date of the occurrence of the damage; provided,
however, that if such damage is caused by an act or omission to act of Tenant,
its agents, employees, contractors, licensees, customers, or invitees, then
Tenant shall repair such damage promptly at its sole cost and expense. In the
event Landlord elects to terminate this Lease pursuant hereto. Tenant shall have
the right within ten (10) days after receipt of the required notice to notify
Landlord in writing of Tenant’s intention to repair such damage at Tenant’s
expense, without reimbursement from Landlord, in which event this Lease shall
continue in full force and effect and Tenant shall proceed to make such repairs
as soon as reasonably possible. If Tenant does not give such notice within the
ten (10) day period, this Lease shall be canceled and terminated as of the date
of the occurrence of such damage. Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any restoration or
replacement of any paneling, decorations, office fixtures, partitions, railings,
ceilings, floor covering, equipment, machinery, or fixtures or any other
improvements or property installed in the Leased Premises by Tenant or at the
direct or indirect expense of Tenant. Tenant shall be required to restore or
replace same in the event of damage. Tenant’s remedies in the event of
destruction of the Leased Premises shall be as provided in the following
subsections.

17.2 Total Destruction. If the improvements on the Leased Premises are totally
destroyed during the term of this Lease from any cause, whether or not covered
by the insurance required under the preceding Section (including any destruction
required by any authorized public authority), this Lease shall automatically
terminate as of the date of such total destruction.

17.3 Damage Near Term’s End. If the improvements on the Leased Premises are
partially destroyed or damaged during the last twelve (12) months of the term of
this Lease, either party may at their option cancel and terminate this Lease as
of the date of occurrence of such damage by giving written notice to the other
of such election to do so within sixty (60) days after the date of occurrence of
such damage.

17.4 Partial Destruction of Building. If (a) fifty percent (50%) or more of the
Building is damaged or destroyed by an insured risk, or (b) fifteen percent
(15%) or more of the Building is damaged or destroyed by an uninsured risk and
Tenant’s use of the Leased Premises is materially impaired, then Landlord may,
at its option, cancel and terminate this Lease by giving written notice of its
election to do so within ninety (90) days from the date of occurrence of such
damage or destruction in which event the term of this Lease shall expire at the
end of the calendar month in which such notice is given and Tenant shall
thereupon surrender the Leased Premises to Landlord.

17.5 Abatement of Rent; Tenant’s Remedies; Advance Payments

17.5.1 Abatement of Rent. If the Leased Premises arc partially destroyed or
damaged and Landlord or Tenant repairs them pursuant to this Lease, the Rent
payable hereunder for the period during which such damage and repair continues
shall be abated in proportion to the extent to which Tenant’s use of the Leased
Premises is impaired. Except for abatement of Rent (if any), Tenant shall have
no claim against Landlord for any damage suffered by reason of any such damage,
destruction, repair or restoration, except to the extent of Landlord’s
intentional misconduct or gross negligence.

17.5.2 Tenant’s Remedies. If Landlord shall be obligated to repair or restore
the Leased Premises under this Section and shall not (1) commence such repair or
restoration within ninety (90) days after such obligation shall accrue. Tenant
at Tenant’s option may cancel and terminate this Lease by written notice to
Landlord at any time prior to the commencement of such repair or restoration. In
such event this Lease shall terminate as of the date of such notice.

 

17



--------------------------------------------------------------------------------

17.5.3 Advance Payments. Upon termination of this Lease pursuant to this
Section, an equitable adjustment shall be made concerning Prepaid Rent and any
advance payments made by Tenant to Landlord. Landlord shall, in addition, return
to Tenant so much of Tenant’s security deposit as has not theretofore been
applied by Landlord or to which Landlord is not otherwise entitled.

 

  18. Condemnation.

If the Leased Premises or any portion thereof are taken under the power of
eminent domain, or sold by Landlord under the threat of the exercise of said
power (all of which is herein referred to as “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than twenty-five percent
(25%) of the Project is taken by condemnation, either Landlord or Tenant may
terminate this Lease as of the date the condemning authority takes possession by
notice in writing of such election within twenty (20) days after the condemning
authority shall have taken possession.

If this Lease is not terminated by either Landlord or Tenant then it shall
remain in full force and effect as to the portion of the Leased Premises
remaining, provided the Rent shall be reduced in the proportion that the floor
area taken within the Leased Premises bears to the total floor area of all of
the Leased Premises leased to Tenant pursuant hereto. In the event this Lease is
not so terminated, then Landlord agrees, at Landlord’s sole cost, to restore the
Leased Premises as soon as possible to a complete unit reasonably capable in
Landlord’s opinion of accommodating Tenant’s usage as that usage existed prior
to the condemnation. All awards for the taking of any part of the Leased
Premises or any payment made under the threat of the exercise of power of
eminent domain shall be the property of Landlord, whether made as compensation
for the taking of the fee or severance damages. Nothing contained herein shall
be deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and
fixtures belonging to Tenant and/or for the interruption of or damage to
Tenant’s business and/or for Tenant’s business and/or for Tenant’s unamortized
cost of its leasehold improvements provided that, as to partitions or other
improvements in the nature of realty installed or constructed by Tenant, Tenant
shall be entitled to receive only the unamortized cost thereof computed over the
remaining useful life, not to exceed the balance of the original term of this
Lease. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall, to the extent of severance damages received by
Landlord in connection with such condemnation, repair any damage to the Leased
Premises caused by such condemnation except to the extent that Tenant has been
reimbursed therefor by the condemning authority in which case Tenant shall pay
any amount in excess of such severance damages required to complete such repair.

 

  19. Assignment and Subletting.

19.1 Landlord’s Consent Required. Tenant shall not voluntarily or by operation
of law assign this Lease, sublet all or any part of the Leased Premises, or
otherwise transfer, mortgage, pledge, hypothecate, or encumber all or any part
of Tenant’s interest in this Lease or in the Leased Premises or any part thereof
(an “Assignment”), without Landlord’s prior written consent which consent shall
not be unreasonably withheld. Any attempt to make an Assignment without such
consent being first obtained shall be wholly void and shall constitute a breach
of this Lease.

19.2 Landlord’s Consent. If Tenant desires at any time to enter into an
Assignment of this Lease, Tenant shall first give written notice to Landlord of
its desire to do so, which notice shall contain: (i) the name of the proposed
assignee, subtenant or occupant (collectively “Assignee”); (ii) the nature of
the business that the proposed Assignee seeks to conduct in the Leased Premises;
(iii) a copy of the sublease, assignment or other document that creates the
proposed Assignment; and (iv) such financial information, operating histories
and statements of prior experience as Landlord may reasonably request concerning
the proposed Assignee. Tenant further acknowledges that the use of the Leased
Premises shall be limited to the uses described in this Lease, and Landlord may
withhold its consent to any other use. Landlord may also withhold consent to any
proposed Assignee if Landlord believes, in its sole discretion, that the
financial strength, operating history or prior experience of the proposed
Assignee are not as strong as those of Tenant, as determined by comparison to
the financial strength, operating history and prior experience of Tenant either
as of the date of this Lease or as of the date of the proposed Assignment, as
selected by Landlord. The failure or inability of the Assignee to pay Tenant
pursuant to the Assignment will not relieve Tenant from its obligations to
Landlord under this subsection. Tenant will not amend the Assignment in such a
way as to reduce or delay payment of amounts which are provided in the
Assignment approved by Landlord. Tenant agrees to reimburse Landlord on demand
for Landlord’s reasonable attorneys’ fees and other third party and
administrative costs incurred in conjunction with the processing and
documentation of any request for consent to an Assignment.

 

18



--------------------------------------------------------------------------------

Notwithstanding the preceding, Landlord shall not unreasonably withhold consent
to a proposed Assignment in the event such Assignment is proposed by Tenant in
connection with the acquisition of Tenant or of substantially all of Tenant’s
assets by the proposed assignee and the net worth of such assignee, as of the
commencement date of any such Assignment is equal to or greater than the net
worth of Tenant at (x) the date of the execution of this Lease or (y) the
commencement date of any such Assignment, whichever is greater.

At any time within thirty (30) days after Landlord’s receipt of the notice and
the additional information requested by Landlord and specified in this Section.
Landlord may, by written notice to Tenant, elect one of the following, as
selected by Landlord in its sole discretion: (i) consent to the Assignment, or
(ii) disapprove the Assignment. If Landlord consents to the Assignment, Tenant
may thereafter, within ninety (90) days after Landlord’s consent, but not later
than the expiration of such ninety (90) days, enter into such Assignment of the
Leased Premises or portion thereof, upon the terms and conditions set forth in
the notice furnished by Tenant to Landlord pursuant to this Section.

19.3 No Release of Tenant. No consent by Landlord to any assignment or
subletting by Tenant shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether occurring before or after such consent,
assignment of the Lease or subletting of the Leased Premises. The acceptance of
Rent by Landlord from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Assignment,
subletting or other transfer. Consent to one Assignment, subletting or other
transfer shall not be deemed to constitute consent to any subsequent Assignment.

Tenant immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any subletting of all or a part of
the Leased Premises as permitted by this Lease, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
applications, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant. Tenant shall have the right to collect such rent. Except as to a
sublease by Tenant (i) of no more than 4,000 sq. ft. within the Leased Premises
and (ii) prior to the end of the initial term of this Lease, all rent received
by Tenant from its subtenants in excess of the Rent payable by Tenant to
Landlord under this Lease shall be paid to Landlord, or any sums to be paid by
an assignee to Tenant in consideration of the assignment of this Lease shall be
paid to Landlord.

In the event of default by any assignee or sublessee of Tenant or any successor
of Tenant in the performance of any of the terms of this Lease. Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, sublessee or successor. Landlord may consent to
subsequent assignments or to amendments or modifications to this Lease with
assignee of Tenant, without notifying Tenant, or any successor or Tenant and
without obtaining its or their consent thereto and such action shall not relieve
Tenant of liability under this Lease. Each assignment shall be expressly
subordinate to the terms of this Lease, and any termination of this Lease shall
terminate the Assignee’s right to possession of the Leased Premises.

19.4 Form of Consent. Each transfer, assignment, subletting, license, concession
agreement, mortgage and hypothecation to which there has been consent shall be
by an instrument in writing for the benefit of Landlord herein to assume, to be
bound by, and to perform all of the terms, covenants, and conditions of this
Lease. One executed copy of such written instrument shall be delivered to
Landlord. Failure to first obtain in writing Landlord’s consent or failure to
comply with the provisions of this Section shall operate to prevent any such
Assignment from becoming effective.

19.5 Transfer of Ownership. Tenant shall be deemed to have assigned this Lease
within the meaning of this Article if legal or beneficial interests representing
40% or more (measured cumulatively over the Term) of the interests in either
voting power, capital or profits are transferred by any means.

19.6 Waiver of Civil Code Section 1995.310. Tenant hereby waives the remedies
provided in Section 1995.310 of the California Civil Code, consisting of the
right to terminate this Lease or collect contract damages, if Landlord
unreasonably withholds its consent to any Assignment.

 

19



--------------------------------------------------------------------------------

  20, Surrender of the Leased Premises.

(a) Upon the expiration or sooner termination of this Lease, Tenant shall vacate
and surrender the Leased Premises to Landlord in the same condition as existed
at the Commencement Date, except for:

(i) reasonable wear and tear, and

(ii) damage caused by any peril or condemnation.

(b) If Landlord so requests, Tenant shall, prior to the expiration or sooner
termination of this Lease;

(i) remove any Alterations that Tenant is required to remove pursuant to this
Lease and repair all damage caused by such removal, and

(ii) return the Leased Premises or any part of the Leased Premises to its
original configuration existing as of the time the Leased Premises were
delivered to Tenant.

(c) If the Leased Premises are not so surrendered at the termination of this
Lease, Tenant shall be liable to Landlord for all costs incurred by Landlord in
returning the Leased Premises to the required condition, and all Alterations,
including all trade fixtures, shall become the property of Landlord. Tenant
shall indemnify Landlord against loss or liability resulting from delay by
Tenant in surrendering the Leased Premises, including without limitation any
claims made by any succeeding tenant or losses to Landlord due to lost
opportunities to lease to succeeding tenants.

 

  21. Default; Remedies.

21.1 Defaults by Tenant; Remedies. The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant: (a) any
failure by Tenant to pay Rent or any other monetary sums required to be paid
hereunder (where such failure continues for five (5) calendar days);
(b) [intentionally omitted]; (c) a failure by Tenant to observe and perform any
other provision of this Lease to be observed or performed by Tenant, where such
failure continues for fifteen (15) days after written notice thereof by Landlord
to Tenant; (provided, however, that if the nature of the default is such that
the same cannot reasonably be cured within said fifteen (15) day period, Tenant
shall not be deemed to be in default if Tenant shall within such period commence
such cure and thereafter diligently prosecute the same to completion; provided,
further, however, Landlord in its sole discretion may require Tenant to deliver
a bond, deposit funds or such other form of security device which may be
necessary to protect the Leased Premises, Landlord, and the Project. Any such
notice provided by this Section shall be in lieu of, and not in addition to, any
notice required by law. Tenant shall pay to Landlord, as Additional Rent, upon
demand and in addition to all other rights and remedies available to Landlord,
reasonable attorneys’ fees incurred by Landlord in connection with each such
notice.

21.2 Remedies. In the event of any such material default or breach by Tenant,
Landlord may at any time thereafter, without limiting Landlord in the exercise
of any right or remedy at law or in equity which Landlord may have by reason of
such default or breach:

(a) Maintain this Lease in full force and effect and recover the Rent and other
monetary charges as they become due, without terminating Tenant’s right to
possession, irrespective of whether Tenant shall have abandoned the Leased
Premises. In the event Landlord elects not to terminate the Lease, Landlord
shall have the right to attempt to re-let the Leased Premises at such rent and
upon such conditions and for such a term, and to do all acts necessary to
maintain or preserve the Leased Premises as Landlord deems reasonable and
necessary without being deemed to have elected to terminate the Lease, including
removal of all persons and property from the Leased Premises; such property may
be removed and stored in a public warehouse or elsewhere at the cost of and for
the account of Tenant. In the event any such re-letting occurs, this Lease shall
terminate automatically upon the new tenant taking possession of the Leased
Premises. Notwithstanding that, if Landlord fails to elect to terminate the
Lease initially, Landlord at any time during the term of this lease may elect to
terminate this Lease by virtue of such previous default of Tenant.

(b) Terminate Tenant’s right to possession by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Leased Premises to Landlord. In such event Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including without limitation thereto, the following: (a) the worth at
the time of award of any unpaid rent which had been earned at the time of such
termination; plus (b) the worth at the time of award of the amount by which the
unpaid Rent for the balance of the term after termination under the time of
award exceeds the amount of such rental loss that is proved could have been

 

20



--------------------------------------------------------------------------------

reasonably avoided; plus (c) the worth at the time of award of the amount by
which the unpaid Rent which would have been due after the time of award exceeds
the amount of such rental loss that is proved could be reasonably avoided; plus
(d) any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform his obligations under this
Lease or which in the ordinary course of events would be likely to result
therefrom; plus (e) at Landlord’s election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by applicable
state law. Upon any such re-entry Landlord shall have the right to make any
reasonable repairs, alterations, or modifications to the Leased Premises which
Landlord in its sole discretion deems reasonable and necessary. Any and all
amounts expended in reletting the Leased Premises and all monetary damages
suffered, including brokers fees to lease the Leased Premises, shall be paid by
Tenant. As used in (a) above, the “worth at the time of award” shall be computed
by adding interest to such amounts at the maximum rate permitted by law. As used
in (b) and (c) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the U.S. Federal Reserve Bank at
the time of award plus one percent (1%). For all purposes of this Section, the
term “Rent” shall be deemed to be the Rent and all other sums required to be
paid by Tenant pursuant to the terms of this Lease; all such sums shall be
computed on the basis of the average monthly amount thereof accruing during the
immediately preceding sixty (60) month period, except that if it becomes
necessary to compute such Rent before such a sixty (60) month period has
occurred, then on the basis of the average monthly amount thereof accruing
during such shorter period.

(c) Bankruptcy—Insolvency of Tenant; Landlord’s Remedies. Tenant agrees that in
the event all or substantially all of Tenant’s assets are placed in the hands of
a receiver or trustee, and such receivership or trusteeship continues for a
period of thirty (30) days, or in the event Tenant makes an assignment for the
benefit of creditors or is finally adjudicated a bankrupt, or in the event
Tenant institutes any proceedings under the Bankruptcy Act as the same now
exists or under any amendment thereof which may hereafter be enacted, or under
any other act relating to the subject of bankruptcy wherein Tenant seeks to be
adjudicated a bankrupt, or to be discharged of its debts, or to effect a plan of
liquidation, composition, or reorganization or in the event any involuntary
proceedings are filed against Tenant under any such bankruptcy laws and such
proceedings are not removed within sixty (60) days thereafter, then this Lease
or any interest in and to the Leased Premises shall not become an asset in any
of such proceedings and, in any such events and in addition to any and all
rights or remedies provided to Landlord hereunder or by law, Landlord may
declare the term hereof ended and re-enter the Leased Premises and take
possession thereof and remove all persons therefrom and Tenant shall have no
further claim thereon or hereunder.

(d) Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed upon Landlord by
the terms of any mortgage or trust deed covering the Leased Premises.
Accordingly, if any installment of Rent or any other sum due from Tenant shall
not be received by Landlord or Landlord’s designee within five (5) days after
such amount shall be due, Tenant shall pay to Landlord a late charge equal to
ten percent (10%) of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder.

In the event that a late charge is payable hereunder, whether or not collected,
for three (3) installments of Rent in any twelve (12) month period, then Rent
shall automatically become payable thereafter by (a) cashier’s check, (b) cash,
or (c) certified money order.

(e) Notice to Pay Rent or Quit. If Landlord is not in possession of Tenant’s
Rent by the fifth (5th) day of each month by 5:00 p.m., in addition to the late
charge described above and accrued interest, Tenant may receive a Three Day
Notice to Pay Rent or Quit. The service fee for the Three Day Notice shall be
One Hundred and no/100 Dollars ($100.00) per occurrence. After Tenant has been
served with the Three Day Notice, Tenant shall be required to pay all
outstanding charges including Rent, late fees and service fees within the three
day notice period to avoid additional remedies as described herein.

(f) Additional Rights of Landlord. In the event of default, all of Tenant’s
improvements, additions, alterations shall remain on the Leased Premises and in
that event, and continuing during the length of said default, Landlord shall
have the right to take the exclusive possession of same and to use same, rent or
charge free, until all

 

21



--------------------------------------------------------------------------------

defaults are cured, or, at its option, at any time during the term of this
Lease, to require Tenant to forthwith remove same. Landlord shall be under no
obligation to observe or perform any covenant of this Lease on its part to be
observed or performed which accrues after the date of any default by Tenant
hereunder.

Except as expressly provided elsewhere in this Lease, any legal action by
Landlord or Tenant to enforce any obligation of the other party or in pursuance
of any remedy hereunder shall be deemed timely filed if commenced at any time
prior to one (1) year after the expiration of the term hereof.

The waiver by Landlord of any breach of any term, covenant, or condition herein
contained shall not be deemed to be a waiver of such term, covenant, or
condition or any subsequent breach of the same. The subsequent acceptance of
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular Rent accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No covenant, term, or condition of this Lease shall be deemed to have been
waived by Landlord unless such waiver be in writing by Landlord.

If Tenant shall fail to pay any sum of money, other than Rent, required to be
paid by Tenant pursuant to this Lease or shall fail to perform any other act on
Tenant’s part to be performed under this Lease and such shall have become an
Event of Default under this Lease, Landlord may, but shall not be obligated so
to do and without waiving or releasing Tenant from any obligations of Tenant,
make any such payment or perform any such other act on Tenant’s part to be made
or performed as provided in this Lease. All sums paid by Landlord, whether to
fulfill Tenant’s unfulfilled payment obligations or to perform Tenant’s
unfulfilled performance obligations, and all incidental costs hall be deemed
Additional Rent hereunder and shall be payable to Landlord on demand.

21.3 Default by Landlord. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event later than thirty (30) days after written notice by Tenant to Landlord
specifying wherein Landlord has failed to perform such obligations; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

 

  22. Intentionally Deleted.

 

  23. Additional Provisions.

23.1 Subordination. Non-Disturbance and Attornment. At Landlord’s option, this
Lease shall be subject and subordinate to the lien of any deeds of trust in any
amount or amounts whatsoever now or hereafter placed on or against the Leased
Premises or on or against Landlord’s interest or estate therein, without the
necessity of the execution and delivery of any further instruments on the part
of Tenant to effectuate such subordination. If any trustee shall elect to have
this Lease prior to the lien of its deed of trust, and shall give written notice
thereof to Tenant, this Lease shall be deemed prior to such deed of trust,
whether this Lease is dated prior or subsequent to the date of the recording
thereof. Tenant covenants and agrees to execute and deliver upon demand without
charge therefor, such further instruments evidencing such subordination of this
Lease to the lien of any such deeds of trust as may be required by Landlord.

Notwithstanding the above, Landlord shall use reasonable efforts to obtain from
the holder of any deed of trust, in the event this Lease is or shall be
subordinate to such deed of trust, in connection with the execution of any
subordination agreement, a provision requiring the purchaser at any foreclosure
sale to continue this Lease in full force and effect in the same manner as if
such purchaser were the Landlord so long as Tenant is not otherwise in default
and requiring Tenant to attorn to such purchaser.

23.2 Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon Tenant
paying Rent and other monetary sums due under the Lease and performing its
covenants and conditions, Tenant shall and may peaceably and quietly have, hold
and enjoy the Leased Premises for the term, subject, however, to the terms of
the Lease and of any of the aforesaid deeds of trust described in the preceding
subsection.

23.3 Attornment. In the event of foreclosure or the exercise of the power of
sale under any deed of trust made by Landlord covering the Leased Premises,
Tenant shall attorn to the purchaser upon any such foreclosure or sale and
recognize such purchaser as Landlord under this Lease, provided such purchaser
expressly agrees in writing to be bound by the terms of this Lease.

 

22



--------------------------------------------------------------------------------

23.4 Estoppel Certificate. Tenant shall, within fifteen (15) days after receipt
of a request therefor from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing (a) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the Monthly Base Rent and other charges
(collectively, the “Rent”) are paid in advance, if any, and (b) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any arc claimed. Any such
statement may be conclusively relied upon by a prospective purchaser or
encumbrance of the Leased Premises. Tenant’s failure to deliver such statement
within such time shall be conclusive upon Tenant: (i) that this Lease is in full
force and effect without modification except as may be represented by Landlord,
(ii) that there are no uncured defaults in Landlord’s performance, and
(iii) that not more than one month’s Rent has been paid in advance. If Landlord
desires to finance or refinance the Project or any part thereof, Tenant hereby
agrees to deliver to any lender designated by Landlord such financial statements
of Tenant as may be reasonably required by such lender.

23.5 Transfer of Landlord’s Interest. In the event of a sale or conveyance by
Landlord of Landlord’s interest in the Leased Premises or the Project, other
than a transfer for security purposes only, Landlord shall be relieved from and
after the date such transfer is legally effective, of all obligations and
liabilities accruing thereafter on the part of Landlord, provided that any funds
in the hands of Landlord at the time of transfer in which Tenant has an interest
shall be delivered to the successor of Landlord. This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee provided that all of Landlord’s obligations hereunder are assumed in
writing by the transferee.

23.6 Captions. Attachments, Defined Terms. The captions of the Sections of this
Lease are for convenience only and shall not be deemed to be relevant in
resolving any question of interpretation or construction of any section of this
Lease. Exhibits attached hereto, and addenda and schedules initialed by the
parties, are deemed by attachment to constitute part of this Lease and are
incorporated herein. The words “Landlord” and “Tenant”, as used herein, shall
include the plural as well as the singular. Words used in neuter gender include
the masculine and feminine and words in the masculine or feminine gender include
the neuter. If there be more than one Landlord or Tenant, the obligations
hereunder imposed upon Landlord or Tenant shall be joint and several. If the
Tenants are husband and wife, the obligations shall extend individually to their
sole and separate property, as well as to their community property. The term
“Landlord” shall mean only the owner or owners at the time in question of the
fee title to the Leased Premises. The obligations contained in this Lease to be
performed by Landlord shall be binding upon Landlord’s successors and assigns
only during their respective periods of ownership.

23.7 Entire Agreement. This instrument along with any exhibits and attachments
hereto constitutes the entire agreement between Landlord and Tenant relative to
the Leased Premises and this Lease and the exhibits and attachments may be
altered, amended or revoked only by an instrument in writing signed by both
Landlord and Tenant. Landlord and Tenant agree hereby that all prior to
contemporaneous written or oral agreements between and among themselves and
their agents and representatives relative to leasing the Leased Premises are
merged in or revoked by this Lease.

23.8 Severability. If any term or provision of this Lease shall, to any extent,
be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.

23.9 Costs of Suit and/or Enforcement of Lease. If Tenant or Landlord shall
bring any action for any relief against the other, declaratory or otherwise,
arising out of this Lease, including any suit by Landlord for the recovery of
Rent or possession of the Leased Premises or the curing of any default, the
losing party shall pay the successful party a reasonable sum for attorneys’ fees
and/or other costs of enforcement which shall be deemed to have accrued on the
commencement of such action and shall be paid whether or not such action is
prosecuted to judgment. Should Landlord, without fault on Landlord’s part be
made a party to any litigation instituted by Tenant or by any third party
against Tenant, or by or against any person holding under or using the Leased
Premises by license of Tenant, or for the foreclosure of any lien for labor or
materials furnished to or for Tenant or any such other person or otherwise
arising out of or resulting from any act or transaction of Tenant or of any such
other person, Tenant covenants to save and hold Landlord harmless from any
judgment rendered against Landlord or the Leased Premises or the Project, and
all costs and expenses, including attorneys’ fees, incurred by Landlord in or in
connection with such litigation.

 

23



--------------------------------------------------------------------------------

23.10 Time, Joint and Several Liability. Time is of the essence of this Lease
and each and every provision hereof. The conditions contained in this Lease to
be performed by either party, if such party shall consist of more than one
person or organization, shall be deemed to be joint and several, and all rights
and remedies of the parties shall be cumulative and non-exclusive of any other
right or remedy at law or in equity.

23.11 Binding Effect; Choice of Law; Jurisdiction. The parties hereto agree that
all the provisions hereof are to be construed as both covenants and conditions
as though the words imposing such covenants and conditions were used in each
separate paragraph hereof; subject to any provisions hereof restricting
assignment or subletting by Tenant all of the provisions hereof shall bind and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, and assigns. This Lease shall be governed by the
laws of the State of California.

23.12 Waiver. No covenant, term, or condition or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed and any waiver of the breach of any covenant, term, or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term, or condition. Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any covenant term or
condition unless otherwise expressly agreed to by Landlord of the breach or
default of any covenant, term or condition unless otherwise expressly agreed to
by such non-defaulting party in writing. Pursuit of any remedy shall not
preclude pursuit of any other remedies herein provided or any other remedies
provided by law, such remedies being cumulative and non-exclusive, nor shall
pursuit of any other remedy constitute a forfeiture or waiver of any Rent due to
Landlord hereunder or of any damages accruing to Landlord by reason of the
violation of any of the terms, provisions and covenants herein contained.
Landlord’s acceptance of the payment of Rent or other payments hereunder after
the occurrence of an event of default shall not be construed as a waiver of such
default, unless Landlord so notifies Tenant in writing. Forbearance by Landlord
to enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of such default or of
Landlord’s right to enforce any such remedies with respect to such default.

The parties agree that all actions or proceedings arising out of or related to
this Lease shall be tired and litigated only in the California state courts and
the federal courts located in Alameda County, California. Tenant and Landlord
hereby irrevocably submit to the jurisdiction of the California state courts and
the Federal District Court of the Northern District of California located in
Oakland with respect to such actions or proceedings, and agrees that such courts
constitute a proper venue for any such actions and proceedings.

23.13 Surrender of Leased Premises. The voluntary or other surrender of Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger and shall, at
the option of the Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to
Landlord of any or all such subleases or subtenancies.

23.14 Holding Over. If Tenant remains in possession of all or any part of the
Leased Premises after the expiration of the term hereof, without the express or
implied consent of Landlord, such tenancy shall be from month to month only and
not a renewal hereof or an extension for any further term. In such case such
month to month tenancy shall be subject to every other term, covenant, and
agreement contained herein except that the monthly Rent shall be at a rate
equivalent to 125% of the monthly Rent paid by Tenant at the expiration of this
Lease. In the event of such holding over, all options and rights of first
refusal, if any, granted under the terms of this Lease shall be deemed
terminated and be of no further effect during said month to month tenancy. At
any time during said month to month tenancy, either party may terminate this
agreement by giving thirty (30) days notice to the other party. Any such thirty
(30) day notice by Tenant to Landlord must commence on the first day of each
calendar month.

23.15 Signs. Tenant shall not place or permit to be placed in, upon or about the
Leased Premises or the Project where visible from outside the Leased Premises or
any part of any building within the Project, any signs, notices, drapes,
shutters, blinds, or displays of any type without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.

23.16 Reasonable Consent. Except as limited elsewhere in this Lease, wherever in
this Lease Landlord or Tenant is required to give its consent or approval to any
action on the part of the other, such consent or

 

24



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld. In the event of failure to give any
such consent, the other party shall be entitled to specific performance at law
and shall have such other remedies as are reserved to it under this Lease, but
in no event shall Landlord or Tenant be responsible in monetary damages for
failure to give consent unless said failure is withheld maliciously or in bad
faith.

23.17 Interest on Past Due Obligations. Except as expressly herein provided, any
amount due to Landlord not paid when due shall bear interest at the maximum rate
permitted by law from the due date. Payment of such interest shall not excuse or
cure any default by Tenant under this Lease.

23.18 Recording. Tenant shall not record this Lease without Landlord’s prior
written consent, and such recordation shall, at the option of Landlord,
constitute a non-curable default of Tenant hereunder. Either party shall, upon
request of the other, execute, acknowledge, and deliver to the other a short
form memorandum of this Lease for recording purposes.

23.19 Notices. All notices or demands of any kind required or desired to be
given by Landlord or Tenant hereunder shall be in writing and shall be deemed
delivered: (1) when personally delivered, or (2) forty-eight (48) after
depositing the notice or demand by United States mail, first class, post
prepaid, addressed to the Landlord or Tenant, respectively at the addresses set
forth in the Summary above.

23.20 No Reservation. Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for lease; it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.

23.21 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that he/she is
duly authorized to execute and deliver this Lease on behalf of said corporation
in accordance with a duly adopted resolution of the Board of Directors of said
Corporation or in accordance with the Bylaws of said corporation, and that this
Lease is binding upon said corporation in accordance with its terms. If Tenant
is a corporation, Tenant shall, within thirty (30) days after execution of this
Lease, deliver to Landlord a certified copy of resolution of the Board of
Directors of said corporation authorizing or ratifying the execution of this
Lease.

23.22 Security Measures. Tenant hereby acknowledges that the Rent payable to
Landlord hereunder does not include the cost of guard services or other security
measures, and that Landlord shall have no obligation whatsoever to provide same.
Landlord has provided certain security devices (as appropriate to the Project)
for the convenience of the tenants in the Project, as well as tenants’ agents,
employees, contractors, licensees, customers, or invitees. However, Landlord can
make no guarantees of any nature with respect to the effectiveness of such
measures in eliminating criminal acts. Tenant assumes all responsibility for the
protection of Tenant and Tenant’s agents, employees, contractors, licensees,
customers, or invitees, and the property belonging to same, from acts of third
parties, and indemnifies Landlord and holds Landlord harmless therefrom. Tenant
should install their own locks on their Leased Premises.

23.23 Pets. Without the prior written consent of Landlord, Tenant shall allow no
pets of any nature in the Leased Premises or the Project. Where such consent is
contemplated, Landlord may require an additional security deposit or additional
Rent as a condition for Tenant having pets.

23.24 Rules and Regulations. The Rules and Regulations attached hereto as
Exhibit C are hereby incorporated into the terms of the Lease. Tenant agrees to
abide by such Rules and Regulations. Landlord may from time to time alter or
amend such Rules and Regulations, in its reasonable discretion, for the common
benefit of the Tenants and the Project.

23.25 No Partnership. It is expressly understood that Landlord does not, in any
way or for any purpose, become a partner of Tenant in the conduct of its
business, or otherwise, or joint venturer or a member of a joint enterprise with
Tenant.

23.26 No Construction Against Preparer. This Lease has been prepared by Landlord
and its professional advisors and reviewed by Tenant and its professional
advisors. Landlord, Tenant, and their separate advisors believe that this Lease
is the product of all of their efforts, that it expresses their agreement, and
that it should not be interpreted in favor of either Landlord or Tenant or
against either Landlord or Tenant merely because of their efforts in preparing
it.

 

25



--------------------------------------------------------------------------------

23.27 Waiver of Jury Trial. Landlord and Tenant hereby waive their respective
rights to trial by jury of any cause of action, claim, counter-claim or cross
complaint in any action, proceeding or hearing brought by either Landlord
against Tenant, or Tenant against Landlord on any matter whatsoever arising out
of, or in any connection with, this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Leased Premises, or any claim of injury
or damage, or the enforcement of any remedy under any law, statute or
regulation, emergency or otherwise now or hereinafter in effect.

23.28 Title 24. Tenant agrees and understand that, except as otherwise provided
in this Lease, any required construction, modification, or improvement to the
Leased Premises that may be necessary or appropriate from time to time in order
to comply with the State of California Title 24. shall be the sole
responsibility of the Tenant and Tenant shall hold Landlord harmless from and
against any costs, expenses or obligations (including attorneys fees) incurred
in connection therewith.

23.29 City of Berkeley Trip Reduction Measures; First Source. Tenant hereby
agrees to comply with all City of Berkeley employer traffic mitigation
requirements. Landlord encourages Tenant to execute a First Source Agreement
with the City of Berkeley. This agreement will assist Tenant in locating
prospective contractors and employees.

23.30 Discrimination. Tenant herein covenants, by and for himself or herself,
his or her heirs, executors, administrators, and assigns, and all persons
claiming under or through him or her. and this Lease is made and accepted upon
and subject to the following conditions:

(a) That there shall be no discrimination against or segregation of any person
or group of persons, on account of race, color, creed, religion, sex, marital
status, national origin, or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure, or enjoyment of the Leased Premises herein leased nor
shall the Tenant, or any person claiming under or through him or her, establish
or permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use, or occupancy, of tenants,
lessees, sublessees, subtenants, or vendees in the Leased Premises herein
leased.

(b) The foregoing provision shall be binding upon and obligate Tenant and its
transferees.

23.3 1 Approval of Landlord. This Lease is contingent upon final approval by
Landlord, evidenced by Landlord’s signature below. No rights or obligations
shall be created hereunder until a fully executed counterpart of this Lease has
been delivered to Tenant.

TO INDUCE LANDLORD TO EXECUTE THIS LEASE, THE INDIVIDUAL(S) SIGNING BELOW ON
BEHALF OF THE TENANT PERSONALLY GUARANTEE(S) ALL OBLIGATIONS OF THIS LEASE AND
AGREE(S) THAT NO ACTION AGAINST THE TENANT SHALL BE NECESSARY, OTHER THAN A
DEMAND FOR PAYMENT BEFORE COLLECTION FROM THE GUARANTOR(S) MAY DESIGN .
GUARANTOR(S) AGREE(S) TO PAY ANY AND ALL COSTS OF SUIT , INCLUDING ATTORNEYS’
FEES, TO ENFORCE THIS GUARANTEE.

In Witness Whereof, Landlord and Tenant have executed this Lease as of the date
first above written.

 

LANDLORD:   TENANT:

Temescal, L.P.,

a California limited partnership

 

Powerlight Corporation, a                     

corporation

By:    Libitzky Development Corp.   Its:    General Partner  

 

26



--------------------------------------------------------------------------------

By:   

/s/ Moses S. Libitzky

  By:  

/s/ Thomas Dinwoodie

   Moses S. Libitzky, President     Date:    6/8/99   Date:   6/8/99

Contra Costa Industrial Park, Ltd.,

a California limited partnership

    By:    Ziegler Development Corp.     Its:    General Partner    

 

By:  

/s/ Michael Ziegler

  Michael Ziegler, President Date:   6/8/99

LANDLORD THROUGH THEIR AGENTS AND/OR EMPLOYEES MAKES NO REPRESENTATIONS OR
RECOMMENDATIONS WITH RESPECT TO THE LEGAL SUFFICIENCY OR TAX OR LEGAL EFFECT OF
THIS LEASE. THIS DOCUMENT HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WITH
WHOM YOU SHOULD CONSULT TO SEE THAT YOUR RIGHTS ARE ADEQUATELY PROTECTED.

 

27



--------------------------------------------------------------------------------

Exhibit A

Site plan of premises (§1)

See Attached Exhibit A-l

Additional Parking.

Landlord shall provide Tenant with one 36 x 8 designated parking space located
in the parking area adjacent to Berkeley Mills for the storage by Tenant of a
loading ramp actively used in its operations.

Use of Roof for Solar Panel Testing.

Tenant shall have the right to access and use the roof above the Leased Premises
for the purpose of establishing a testing location for solar panels. Tenant
shall advise Landlord in writing, in advance, at such time as Tenant first
intends to use the roof. Tenant shall be responsible for the maintenance and
care of the roof during the term of this Lease if Tenant elects to use the roof
as described above.

 

28



--------------------------------------------------------------------------------

Exhibit B

Construction to be performed by Landlord (§4)

Landlord shall: (a) Seal off top of front of building with clear paneling or
other solution to secure space while allowing natural light; (b) provide panels
or other solution to allow natural light down the North sidewall at top of
space, (but only if the cost to perform (a) and (b) do not exceed $5,000; if the
cost will exceed $5,000, then, either (X) Tenant may elect to pay for the
difference, in advance of the performance of the construction or (Y) the
construction will not be required); (c) make sure that all roll up and swing
doors to space are in good working order and secure; and (d) deliver Leased
Premises broom clean and will bar access by birds.

Construction that may be performed by Tenant (§4)

Tenant at Tenants sole cost and expense shall have the right, subject to Article
11 of the Lease, to (a) install a roll up door along the right hand side of the
unit accessing the loading area in the side alley; (b) build 4,800 sq. ft. of
offices.

 

29



--------------------------------------------------------------------------------

Exhibit C

Rules and Regulations

 

1. No signs or lettering shall be painted, installed, affixed, or inscribed to
the exterior of the Project without prior written consent of Landlord as defined
in the Lease, which consent shall not be unreasonably withheld.

 

2. The sidewalks, fire lanes, driveways, traffic corridors, halls, passages,
exits, entrances, elevators and stairways shall not be obstructed by Tenant or
used by them for any purpose other than for ingress and egress from the Leased
Premises.

 

3. The toilet rooms, urinals, wash bowls, and other apparatus shall not be used
for any other purpose than that for which they were constructed and no foreign
substances of any kind whatsoever shall be thrown therein and the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the Tenant who or whose employees or invitees shall have caused it.

 

4. No cooking shall be done or permitted by Tenant on the Leased Premises, nor
shall the Leased Premises be used for washing clothes, for lodging or for
improper objectionable or immoral purpose. Microwave ovens and coffee machines
in employee kitchen shall be permitted.

 

5. Tenant shall not use, keep, or discard or the Leased Premises, or Project,
any kerosene, gasoline, flammable or combustible fluid or material, unless
previous written consent is given by Landlord, and materials are stored in a
manner consistent with all applicable laws and are stored in rooms or containers
consistent with all code requirement.

 

6. Landlord will direct electricians as to where and how telephone and other
communication cabling, in use now or in the future, be introduced to the Leased
Premises. No boring or cutting of wires will be allowed without prior consent of
Landlord. The location of telephones, call boxes and other office equipment
affixed to the Leased Premises shall be subject to the prior approval of
Landlord, such approval not to be unreasonably withheld.

 

30



--------------------------------------------------------------------------------

7. Landlord reserves the right to exclude or expel from the Leased Premises or
Project any person who, in the sole judgement of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of the any of the herein rules and regulations.

 

8. No vending machines or machines of any description shall be installed,
maintained or operated upon the Leased Premises or Project without the prior
written consent of Landlord.

 

9. With the prior written consent of Landlord, Tenant shall not use the name of
the building in connection with or in promoting or advertising the business of
Tenant except at Tenant’s address.

 

31



--------------------------------------------------------------------------------

Exhibit D

CONDITION, MAINTENANCE AND REPAIR OF CRANES

This Exhibit sets forth the rights and responsibilities of Landlord and Tenant
in connection with the condition, maintenance and repair of each crane (each,
respectively, a “Crane”) located within the Leased Premises and leased to Tenant
pursuant to this Lease. To the extent that the provisions of this Exhibit are
inconsistent with the provisions of the Lease, this Exhibit supersedes the
Lease.

 

A. Election by Tenant to Use Crane.

As of the Commencement Date, no crane shall be used by Tenant. If Tenant
thereafter desires to use the crane at the Leased Premises, Tenant shall provide
written notice (the “Election to Use Crane”) no less than thirty (30) days prior
to such use and shall, thereafter, be subject to the provisions of this Exhibit.

1. Base Level Condition of Cranes.

Within twenty (20) days of Landlord’s receipt of the Election to Use Crane,
Landlord shall arrange for a crane inspection report to be prepared, which
report shall be attached to this Exhibit ( a “Crane Report”). Except as to any
permanent damage condition which does not interfere with the safety or operation
of the Crane as may be noted in the Crane Report, Tenant acknowledges and agrees
that Tenant has inspected each Crane and each is accepted by Tenant in good and
working order, condition and repair (the “Base Level Condition”). Any repair or
maintenance required or recommended by a Crane Report, or otherwise required to
place or maintain the Cranes in Base Level Condition, shall be the
responsibility of Tenant under Section 2, below. Neither Landlord nor any agent
on behalf of Landlord has made or is authorized to make any representation or
warranty with respect to (i) the condition of any Crane, (ii) the suitability of
any Crane for use in Tenant’s business, or (iii) the compliance or noncompliance
of any Crane with any federal, state or local laws or regulations, including but
not limited to Cal-OSHA standards for crane operations. Not later than five
(5) days following Tenant’s receipt of the Crane Report. Tenant may, at its
discretion, withdraw its Election to Use Crane, in which event the Crane shall
be locked and shall not be used by Tenant and no subsequent Election to Use
Crane may be made by Tenant. If Tenant does not elect to withdraw its Election
to Use Crane, then Tenant shall be deemed to accept the Crane Report as
described and under the conditions set forth above, and all of the provisions of
this Exhibit shall thereupon govern the rights and responsibilities of Landlord
and Tenant concerning the Crane.

2. Tenant’s Maintenance and Repair Obligations.

Tenant, at its sole cost and expense, shall keep and maintain each Crane in good
order, condition and repair during the term of the Lease.

(a) Inspections. Tenant shall cause, at Tenant’s expense, each Crane to be
inspected regularly, but no less frequently than once every ninety (90) days
(the “Inspection”), by a State licensed Crane servicing company designated in
advance by Landlord (the “Servicing Company”). Landlord hereby designates WPH
Crane Services as the initial Servicing Company. Landlord may designate in
writing, at its sole discretion, other Crane servicing companies in lieu of WPH
Crane Services or in addition to said company. Tenant shall make each Crane
readily available for such Inspections, however Landlord and/or Servicing
Company shall make every effort not to unreasonably interfere with Tenant’s use
of the Crane and shall provide reasonable advance notice of such Inspection. The
Inspection shall include a written report by the Servicing Company and, at a
minimum, shall cover those items as set forth on the sample service report form
as set forth at Section 5 of this Exhibit (the “Sample Report”), including but
not limited to the following:

(i) Bridge Complete Inspection. Brakes, gear boxes, drive shafts, tag lines,
bridge motor(s), end trucks, wheels, bridge girders and controls;

(ii) Hoist. Motor brakes, load cables, sheaves, trolley wheels, gear box,
trolley, trolley and hoist frame, and load brake to be checked under load;

(iii) Runway System. Rails, beams, bolts, runway buss bar and brackets, end
stops and collectors;

 

34



--------------------------------------------------------------------------------

(iv) Monorails Inspection and Service. Hoist: Motor brakes, load cable, sheaves,
trolley wheels, gear box, trolley, trolley and hoist frame, and load brake to be
checked under load. Monorails Beam and suspension brackets and bolts.

(v) Jib Cranes. Hoist: Motor brakes, load cable, sheaves, trolley wheels, gear
box, trolley, trolley and hoist frame, and load brake to be checked under load.
Jib crane anchor bolts; wall or floor, hood assembly, column and boom, end stop
and tag line.

Landlord shall instruct each Servicing Company performing an Inspection to
(i) prepare a written report which includes, at a minimum, a report in
substantially the form as the Sample Report and (ii) provide a copy of each
written report directly to Landlord and to Tenant.

(b) Overhead Hoist and Crane Preventive Maintenance.

Tenant shall regularly, but no less frequently than the earlier of (i) once
every ninety (90) days or (ii) every 750 operating hours, cause the following
Preventive Maintenance to be accomplished for overhead hoist and cranes:

 

  (i) Lubricate all machine components according to manufacturer’s
specifications;

 

  (ii) Inspect all oil reservoir levels and add oil as required;

 

  (iii) Inspect cables, hook, sheaves and drums for proper conditions and
operation and lubricate as required;

 

  (iv) Inspect hoist and trolley frames, catwalks and handrails for loose bolts
and defective parts;

 

  (v) Open all control panels and check all contactors for proper operation;

 

  (vi) Inspect limit switches for proper operation and adjust if necessary;

 

  (vii) Inspect all motors and motor couplings for wear and proper operation;

 

  (viii) Inspect safety switches for proper operation;

 

  (ix) Inspect all end stops, sweeps and bumpers;

 

  (x) Check to sec that all steps are working properly on variable speed cranes
(push button and contactors) and on other variable speed cranes, inspect all
control buttons for proper condition and operation; inspect all crane motions
for smoothness of travel;

 

  (xi) Inspect for any oil leaks (and report same);

 

  (xii) Inspect all motor brakes and adjust as required. Test all brakes for
possible need of replacement of brake linings or brake shoes;

 

  (xiii) Check all collector shoes, brushes or wheels for possible need of
replacement; and

 

  (xiv) Any other service, maintenance or inspection as may be required by any
Federal, State or local laws or regulations.

Tenant shall at all times cause each Crane to meet all requirements for Cal-OSHA
certifications, including inspection, testing, maintenance, service, repair and
recordkeeping, and shall maintain and keep current any and all certificates (the
“Certificates”) required for Crane operation. Tenant shall assure that all
Cal-OSHA inspections, including but not limited to (i) annual inspections on any
Crane exceeding a 3-ton capacity, and (ii) a load test, currently required once
every four (4) years on any Crane exceeding a 3-ton capacity, are timely
undertaken.

(c) Repairs and Maintenance. Tenant shall, no later than forty-five (45) days
after the date on which a written report of any Inspection is made by a
Servicing Company or a written report of any inspection in connection with the
issuance or renewal of any Certificate (a “Certificate Inspection”), cause, at
its sole cost and expense, all repairs (including but not limited to procuring
and installing parts) and maintenance as shown on such report to be made.
Repairs which require any third party to perform services shall be performed by
a Servicing Company approved in advance by Landlord. Each repair made and
maintenance undertaken by Tenant or caused by Tenant to be performed shall be
documented in writing, and, in the event such repair or maintenance

 

33



--------------------------------------------------------------------------------

was recommended or required pursuant to an Inspection or Certificate Inspection,
a copy of such written documentation shall be delivered to Landlord within three
(3) days of completion of such repair or maintenance. Tenant shall make
available, upon reasonable notice and request by Landlord, all maintenance and
repair records for Landlord’s inspection. Unless requested by Landlord, Tenant
does not need to deliver to Landlord a copy of written documentation reflecting
the performance of regular preventive maintenance.

3. Tenant’s Default. The failure by Tenant to observe or perform any of the
obligations set forth in this Exhibit, including but not limited to Tenant’s
obligation to provide and deliver reports to Landlord within the time frames set
forth herein, shall constitute a material breach of the Lease, and Landlord
shall have, in addition to the remedies set forth herein, all of those remedies
as set forth in the Lease.

In addition to all other remedies, Landlord may. in the event of breach by
Tenant, elect to (i) retain, in Tenant’s name, on Tenant’s behalf (which
authority Tenant hereby expressly grants to Landlord), and for Tenant’s account
a Servicing Company for purposes of accomplishing any Inspection and/or repair
and/or maintenance reasonably deemed necessary by such Servicing Company or
reasonably required to place a Crane in Base Level Condition, (ii) disable
and/or remove from service to the Leased Premises any Crane which Tenant has
failed to inspect, repair or maintain in accordance with this Exhibit, and/or
(iii) undertake any activity set forth in (i), above, at Landlord’s expense, and
thereupon apply Tenant’s Security Deposit to any such expenses and/or demand the
repayment of such sums (to the extent not then available from Tenant’s Security
Deposit) from Tenant, which sums shall be considered Additional Rent.

4. Condition of Cranes Upon Lease Termination. Upon the termination of the Lease
and within no more than five (5) days before vacating the Leased Premises,
Tenant shall cause an Inspection to be performed by a Servicing Company and
shall, prior to vacating the Leased Premises, cause all then outstanding repairs
and maintenance to be performed. Tenant shall return possession of each Crane to
Landlord in equal or better working order, condition and repair than the Base
Level Condition.

5. Sample Report/Crane Report. The immediately following page of this Exhibit is
a Sample Report, as defined above. Following such Sample Report is/are the Crane
Report(s) referenced in Section 1 of this Exhibit.

 

34



--------------------------------------------------------------------------------

Sample Report

 

35



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

INDUSTRIAL LEASE

This Amendment No. 1 to Industrial Lease (this “Amendment No. 1”) is entered
into as of November 6, 2000, by and between Temescal, L.P., a California limited
partnership and Contra Costa Industrial Park, Ltd., a California limited
partnership (collectively “Landlord”) and Powerlight Corporation, a California
corporation (“Tenant”) and amends that certain Industrial Lease, dated as of
May 12, 1999 (inclusive of that certain “Lease Addendum Temescal—Powerlight
Corporation” executed June 8, 1997) [Typo] (the “Lease”). All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Lease.

RECITAL

Landlord and Tenant desire to amend the Lease to (a) permit Tenant to access and
use a portion of the roof over the adjoining building located at 775 Heinz
Street, Berkeley (the “775 Heinz Roof) for the purpose of establishing a testing
location for solar panels (b) add the sum of $150 per month to the Monthly Base
Rent, effective as of November 1, 2000, and to further modify the Lease as set
forth herein.

AGREEMENT

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree that the Lease shall be amended as
follows:

1. Access and Use of 775 Heinz Street Roof.

Tenant shall have the right, for the Term of the Lease, to access and use the
775 Heinz Roof for the purposes of establishing and maintaining a testing
location for solar panels (the “Solar Panels”). The Solar Panels shall cover
approximately 50% of the 775 Heinz Roof, in the configuration as generally
depicted on Exhibit A attached hereto. Tenant shall be responsible for the
maintenance and care of the 775 Heinz Roof during the term of the Lease. If
requested by Landlord, in order to accommodate future equipment (including,
without limitation, telecommunications equipment) that may be placed on the 775
Heinz Roof, Tenant will reconfigure the Solar Panels. In addition to but subject
to this Amendment No. 1, for purposes of Sections 3, 7(b) – (g), 9(d) – (e), 11,
12, 13, 14, 15, 16, 17, 18, 20, 21 (as modified by the Lease Addendum) and 23
(as modified by the Lease Addendum) of the Lease, the term “Leased Premises”
shall be deemed to include the 775 Heinz Roof. Tenant shall not have the right
to sublet all or any portion of the 775 Heinz Roof.

All access to the 775 Heinz Roof by Tenant shall be exclusively via the roof on
the building at 815 Heinz Street, over that point identified as the “Access
Point” on Exhibit A. Under no circumstances shall Tenant use, access, enter onto
or cross over



--------------------------------------------------------------------------------

(regardless of whether such is considered temporary, emergency or permanent and
regardless of the reason for such use, access, entry or crossing) any roof
except the 775 Heinz Roof and the 815 Heinz Roof and for the uses described
herein or make such access in the absence of providing the notice as required
below (collectively and severally, a “Prohibited Access”). Any such Prohibited
Access, and/or any breach of any term of this Amendment, shall be grounds for
the Landlord to declare Tenant in material default and breach of the Lease and,
in addition to any other remedies available to Landlord, Landlord may thereupon
elect (without otherwise terminating the Lease), upon thirty (30) days written
notice to Tenant, to revoke and terminate Tenant’s right to access and use the
775 Heinz Roof and/or the 815 Heinz Roof.

Tenant acknowledges that minimizing foot and any other traffic on the roofs is
desirable to avoid damage and/or accelerate or create undue wear and tear to the
roofs. Tenant represents that the installation of the Solar Panels shall take no
more than five (5) consecutive days from commencement to completion of such
installation. Tenant shall, not later than thirty (30) days following completion
of such installation, install a remote camera (such as a webcam) to permit
viewing of the Solar Panels without the need to physically access the roofs.

Tenant shall provide at least two (2) business days’ advance written notice to
Landlord prior to accessing the 775 Heinz Roof or the 815 Heinz Roof. Each such
notice shall be written and shall be transmitted by facsimile to the Landlord at
(510) 652-0588 and to the property manager designated by Landlord (Mark
Scheberies/The Merle Hall Company, at 925-933-4150) and shall described the
reason for the access, the duration of such access and shall identify the
persons who will be making such access. It is the intention of this provision
that Tenant shall not be required to provide a written notice for each of
multiple accesses made within a reasonably short period of time (for example,
multiple access on the same day related to a maintenance inspection, and/or,
repair); it is, however, the intention of this provision to require Tenant to
provide multiple and separate written notices for multiple access that occurs
over the period of days or weeks or more.

2. Rent.

The Monthly Base Rent shall, effective as of November 1, 2000 be increased by
the amount of One Hundred and Fifty Dollars ($150.00).

3. Paragraph 2.5 of the Lease and Paragraph 1 of the Lease Addendum are hereby
deleted, in their entirety and shall be of no further force or effect.

4. Except as set forth above, all other terms and provisions of the Lease shall
remain in full force and effect.

[signature page continues]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 effective as
of the date first above written.

 

LANDLORD:   TENANT: Temescal, L.P., a California limited partnership  
Powerlight Corporation, a California corporation By:   Libitzky Holdings, LP, a
California       limited partnership, its general partner    

/s/ Daniel Shugar

      By:  

Daniel Shugar,

Vice-President

  By:   Libitzky Development         Corporation, a California corporation, its
general partner       By:  

/s/ Moses S. Libitzky

        Moses S. Libitzky,         President     Contra Costa Industrial Park,
Ltd., a California limited partnership     By:   Ziegler Development Corp., its
      general partner       By:  

/s/ Michael Ziegler

        Michael Ziegler,         President    

 

3



--------------------------------------------------------------------------------

Exhibit A

775 Heinz Street Roof/Access Point

LOGO [g34887img_004.jpg]

 

4



--------------------------------------------------------------------------------

LOGO [g3488710.jpg]

TEMESCAL BUSINESS CENTER 745 HEINZ 765 HEINZ 2810 7TH 815 HEINZ 775 HEINZ 2818
7TH 2820 7TH 2824 7TH 2846 7TH 813 HEINZ 809 HEINZ (2ND FL) 793 HEINZ 2828 7TH
(2ND FL) 2830 7TH 2848 7TH 829 HEINZ 2840 7TH 2850 7TH PARKING ENTRANCE/EXIT
PARKING ENTRANCE/EXIT 7TH STREET PARKING ENTRANCE/EXIT HEINZ STREET



--------------------------------------------------------------------------------

LEASE ADDENDUM

TEMESCAL – POWERLIGHT CORPORATION

 

1. Section 2.5(b) - Option to Extend. Monthly Base Rent during Option Period to
be adjusted annually by cpi, with a minimum of 102% of Monthly Base Rent, and a
maximum of 106% of Monthly Base Rent.

 

2. Section 23.31 - Approval of Landlord. The guaranty language to be deleted.

 

--------------------------------------------------------------------------------

 

3. Section 5.1 - Rent. Monthly rent payment due on the first of each month, with
10 day grace period.

 

4. Section 9 - Operating Expenses.

 

  a) In the absence of a cap on operating expense pass throughs,

 

  i) Subparagraph (b) should be revised to delete the requirement that Tenant
pay for any uninsured loss.

 

  ii) insert “reasonable” management fees . . .

 

5. Section 21.2(d) - Late Charge. The late charge should only apply after
Tenant’s 10 day grace period.

 

6. Exhibit A.

 

  a) 2 dumpsters in locations to be mutually agreed.

 

7. Exhibit B.

 

  a) Landlord and Tenant to agree on a scope of work not to exceed $5,000.

 

  b) Given condition of Premises with respect to bird droppings, replace
“broomclean” with “powerwash, or equivalent”.

The undersigned agree to the above changes (as edited and initialed) to the
Industrial Lease signed June 8, 1999 between Temescal, L.P. as Landlord and
PowerLight Corporation as Tenant, and hereby instruct their attorneys to
implement said changes for a revised lease which incorporates this Lease
Addendum. In consideration of the foregoing, Tenant furnishes a check in the
amount of $18,090.90 (for Security Deposit plus first month’s rent) and Landlord
agrees upon this day to give 30 days notice to vacate to the current Tenant at
815 Heinz.

 

/s/ TLD

   

/s/ MZ

INITIALS (Tenant)     INITIALS (Landlord) Date: 6/8/99     Date: 6/8/99

 

1 of 1



--------------------------------------------------------------------------------

Amendment to Lease Agreement

Dated: January 22, 2004

That certain lease agreement dated May 12, 1999 by and between Temescal, L.P. a
California Limited Partnership, and Contra Costa Industrial Park, Ltd., a
California Limited Partnership, hereinafter known as “Landlord”, and Powerlight
Corporation, a California Corporation, hereinafter known as “Tenant”, and
concerning the premises commonly known as 815 Heinz Avenue, Berkeley,
California, is hereby amended as follows:

 

1) The Lease Term shall be extended to June 30, 2009.

 

2) Effective July 1, 2004 Tenant’s Base Rent shall be $8,474.16 per month.

 

3) Tenant accepts the Premises in its as-is condition.

 

4) All other terms and conditions of the Lease, as amended, remain in full force
and effect

 

LANDLORD   TENANT Temescal, L.P. & Contra Costa Industrial Park, Ltd.  
Powerlight Corporation, a California Corporation. By:   Hall Equities Group    
  As Authorized Agent for Owner   By:  

/s/ Thomas Dinwoodie

  By:  

/s/ Michael Ziegler

  Date:   4/7/04   It’s:  

 

      Date:  

 

   